          Case 2:17-cv-04540-WB Document 210-1 Filed 06/14/19 Page 1 of 56




        G)                   Cochrane
                             Library
                             Cochrane Database of Systematic Reviews




        Combined oral contraceptives: venous thrombosis (Review)

        de Bastos M, Stegeman BH, Rosendaal FR, Van Hylckama VliegA, Helmerhorst FM, Stijnen T,
        Dekkers OM




        de Bastos M, Stegeman BH, Rosendaal FR, Van Hylckama Vlieg A, Helmerhorst FM, Stijnen T, Dekkers OM.
        Combined oral contraceptives: venous thrombosis.
        Cochrane Database of Systematic Reviews 2014, Issue 3. Art. No.: CD010813.
        DOI: 10.1002/14651858.CD010813.pub2.


        www.cochranelibrary.com




        Combined oral contraceptives: venous thrombosis (Review)
        Copyright© 2014 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.                       WILEY




                                                                                                                   00803163
Exhibit 162                                                                                                      JA-0002705
          Case 2:17-cv-04540-WB Document 210-1 Filed 06/14/19 Page 2 of 56




                                                      TABLE         OF    CONTENTS
        HEADER . . . . . . . . .
        ABSTRACT . . . . . . . .
        PLAIN LANGUAGE SUMMARY                                                                  2
        BACKGROUND                                                                              2
        OBJECTIVES                                                                              4
        METHODS                                                                                 4
        RESULTS .                                                                               7
            Figure 1.                                                                           8
            Figure 2.                                                                           9
            Figure 3.                                                                          10
            Figure 4.                                                                          11
        DISCUSSION                                                                             12
        AUTHORS' CONCLUSIONS                                                                   13
        ACKNOWLEDGEMENTS                                                                       13
        REFERENCES . . . . . .                                                                 13
        CHARACTERISTICS OF STUDIES                                                             20
        DATA AND ANALYSES                                                                      34
        ADDITIONAL TABLES . . . . .                                                            34
        APPENDICES                                                                             51
        CONTRIBUTIONS OF AUTHORS                                                               53
        DECLARATIONS OF INTEREST .                                                             53
        SOURCES OF SUPPORT . . . .                                                             54
        DIFFERENCES BETWEEN PROTOCOL AND REVIEW                                                54
        INDEX TERMS                                                                            54




        Combined oral contraceptives: venous thrombosis (Review)
        Copyright© 2014 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                                                             00803164
Exhibit 162                                                                                JA-0002706
            Case 2:17-cv-04540-WB Document 210-1 Filed 06/14/19 Page 3 of 56




        [Intervention Review]


        Combined oral contraceptives: venous thrombosis

        Marcos de Bastos 1 , Bernardine H. Stegeman2 , Frits R. Rosendaal 3 , Astrid Van Hylckama Vlieg4, Frans M Helmerhorst5, Theo Stijnen
        6                   4
         , OlafM Dekkers


        1
         lnstituto Previdencia dos Servidores do Estado de Minas Gerais, Minas Gerais, Brazil. 2 Department of Epidemiology and Public Health,
        University College London, London, UK. 3 Epidemiology, Leiden University Medical Center, Leiden, Netherlands. 4 Department of
        Clinical Epidemiology, Leiden University Medical Center, Leiden, Netherlands. 5Department of Gynaecology, Division of Reproductive
        Medicine and Dept. of Clinical Epidemiology, Leiden University Medical Center, Leiden, Netherlands. 6 Department of Medical
        Statistics, Leiden University Medical Center, Leiden, Netherlands


        Contact address: Olaf M Dekkers, Department of Clinical Epidemiology, Leiden University Medical Center, PO Box 9600, Leiden,
        2300RC, Netherlands. o.m .dekkers@lumc.nl.


        Editorial group: Cochrane Fertility Regulation Group.
        Publication status and date: New, published in Issue 3, 2014.


        Citation: de Bastos M, Stegeman BH, Rosendaal FR, Van Hylckama Vlieg A, Helmerhorst FM, Stijnen T, Dekkers OM. Com-
        bined oral contraceptives: venous thrombosis. Cochrane Database of Systematic Reviews 2014, Issue 3. Art. No.: CD010813. DOI:
        10.1002/ 14651858.CD0 10813.pub2.

        Copyright© 2014 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                                 ABSTRACT
        Background

        Combined oral contraceptive (COC) use has been associated with venous thrombosis (VT) (i.e., deep venous thrombosis and pulmonary
        embolism). The VT risk has been evaluated for many estrogen doses and progestagen types contained in COC but no comprehensive
        comparison involving commonly used COC is available.

        Objectives

        To provide a comprehensive overview of the risk of venous thrombosis in women using different combined oral contraceptives.

        Search methods

        Electronic databases (Pubmed, Embase, Web of Science, Cochrane, CINAHL, Academic Search Premier and ScienceDirect) were
        searched in 22 April 2013 for eligible studies, without language restrictions.

        Selection criteria

        We selected studies including healthy women taking COC with VT as outcome.

        Data collection and analysis

        The primary outcome of interest was a fatal or non-fatal first event of venous thrombosis with the main focus on deep venous thrombosis
        or pulmonary embolism. Publications with at least 10 events in total were eligible. The network meta-analysis was performed using
        an extension of frequentist random effects models for mixed multiple treatment comparisons. Unadjusted relative risks with 95%
        confidence intervals were reported.Two independent reviewers extracted data from selected studies.
        Combined oral contraceptives: venous thrombosis (Review)
        Copyright© 2014 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                                                                                                        00803165
Exhibit 162                                                                                                                          JA-0002707
          Case 2:17-cv-04540-WB Document 210-1 Filed 06/14/19 Page 4 of 56




        Main results

        3110 publications were retrieved through a search strategy; 25 publications reporting on 26 studies were included. Incidence of venous
        thrombosis in non-users from two included cohorts was 0.19 and 0.37 per 1 000 person years, in line with previously reported incidences
        of 0, 16 per 1 000 person years. Use of combined oral contraceptives increased the risk of venous thrombosis compared with non-use
        (relative risk 3.5, 95% confidence interval 2.9 to 4.3). The relative risk of venous thrombosis for combined oral contraceptives with
        30-35 µg ethinylestradiol and gestodene, desogestrel, cyproterone acetate, or drospirenone were similar and about 50-80% higher than
        for combined oral contraceptives with levonorgestrel. A dose related effect of ethinylestradiol was observed for gestodene, desogestrel,
        and levonorgestrel, with higher doses being associated with higher thrombosis risk.

        Authors' conclusions

        All combined oral contraceptives investigated in this analysis were associated with an increased risk of venous thrombosis. The effect size
        depended both on the progestogen used and the dose of ethinylestradiol. Risk of venous thrombosis for combined oral contraceptives
        with 30-35 µg ethinylestradiol and gestodene, desogestrel, cyproterone acetate and drospirenone were similar, and about 50-80%
        higher than with levonorgestrel. The combined oral contraceptive with the lowest possible dose of ethinylestradiol and good compliance
        should be prescribed-that is, 30 µg ethinylestradiol with levonorgestrel.




        PLAIN          LANGUAGE                SUMMARY

        Contraceptive pills and venous thrombosis

        Contraceptive pills are among the most popular contraception methods worldwide. A combined oral contraceptive pill contains two
        components, the estrogen and the progestagen compound. Despite its reliable contraception action, these pills may present side-effects
        including obstruction of leg and pulmonary vessels by clots (venous thrombosis). This side-effect is rare but the most frequently
        occurring serious adverse effect. Different combination pills show different vessel clotting obstruction tendencies (venous thrombosis
        risk). Evaluation of these different tendencies may play an important role in choosing the safest pill when starting pill use. COC
        containing higher estrogen doses (>30 µg) with levonorgestrel (a progestagen) or containing cyproterone acetate or drospirenone as
        progestagen are associated with higher VT risk than the oral contraceptive pill with 30 µg estrogen and levonorgestrel as progestagen.
        All combined monophasic oral contraceptive pills have the same effectiveness, that is preventing unwanted pregnancies.




        BACKGROUND                                                               and inherited thrombophilic defects (i.e., factor V Leiden muta-
                                                                                 tion, deficiency of protein C, protein Sor antithrombin, high lev-
                                                                                 els of factor VIII, and prothrombin mutation) interact synergis-
        Description of the condition                                             tically to increase the risk of venous thrombosis (Bloemenkamp
        Venous thrombosis comprises deep-vein thrombosis (DVT) and               2003 ; Huerta 2007; Naess 2007).
        pulmonary embolism. DVT typically starts in the calf veins, from         Venous thrombosis in women has an incidence of 1.6 per 1000
        where it may extend to the proximal veins and subsequently cause         person-years. Incidence rates increase with age: women aged 30
        pulmonary embolism (Kearon 2003 ). Approximately one-third               to 34 years show an incidence of 0.25 per 1000 person-years and
        of patients with symptomatic venous thrombosis manifest pul-             women aged 60 to 64 years, 0.93 per 1000 person-years (Naess
        monary embolism (White 2003 ; Huerta 2007). Venous thrombo-              2007 ). Others have estimated the incidence in women during the
        sis is associated with genetic (i.e., carriers of thrombophilic disor-   reproductive years to be in the range of0.5 to 1.0 per 1000 person-
        ders and a positive family history for venous thrombosis) and ac-        years (Heinemann 2007 ). Despite the low incidence of venous
        quired risk factors (i.e., surgery, trauma, marked immobility, preg-     thrombosis among women of reproductive age, the impact of oral
        nancy, hormonal replacement therapy, previous venous throm-              contraceptives on the risk is large since it is estimated that more
        botic event, active cancer). In women of reproductive age, an im-        than 100 million women worldwide use an oral contraceptive
        portant risk factor is oral contraceptive use. Oral contraceptives       (WHO 1998). Moreover, venous thrombosis is associated with an

        Combined oral contraceptives: venous thrombosis (Review)                                                                                  2
        Copyright© 2014 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                                                                                                             00803166
Exhibit 162                                                                                                                               JA-0002708
          Case 2:17-cv-04540-WB Document 210-1 Filed 06/14/19 Page 5 of 56




        increased mortality risk. Overall, the 30-day case fatality rate is    ence of bias or confounding could not explain the observed results
        higher in patients with pulmonary embolism than in those with          (Vandenbroucke 1997; Kemmeren 2001 ).
        DVT (9.7% to 12% versus 4.6% to 6%) (White 2003 ; Huerta               Other progestogens have been developed since the introduction of
        2007; Naess 2007 ). In women from 15 to 44 years of age the ve-        the third-generation progestogens, i.e., drospirenone (2001) and
        nous thrombosis-associated mortality rate is lower (0.6% to 1.7%)      dienogest (1995). The use of drospirenone in a COC has been
        (Lidegaard 19986 ).                                                    shown to increase the risk of venous thrombosis (Lidegaard 2009 ;
        DVT may damage deep venous valves with venous reflux and ve-           van Hylckama Vlieg 2009), compared with non-use and com-
        nous hypertension in the lower limbs, resulting in a post-throm-       pared with second-generation contraceptives (Jick 2011; Parkin
        botic syndrome (PTS). PTS is characterized by pain, heaviness,         2011). However, no information concerning the risk of venous
        and swelling of the leg aggravated by standing or walking (Kearon      thrombosis is available for the contraceptive containing dienogest,
        2003 ). PTS may develop in half of all DVT patients within three       mainly used in Germany (Kuhl 1998 ).
        months, with no further increase being seen up to two years of
        follow-up (Tick 2010). Complete resolution of pulmonary em-
        bolism occurs in about two-thirds of patients, with partial reso-
                                                                               How the intervention might work
        lution in the remainder. However, chronic thromboembolic pul-
        monary hypertension may occur in up to 5% of pulmonary em-             The use of COCs affects hemostasis in many ways. It increases
        bolism patients (Kearon 2003 ).                                        factors involved in coagulation or indicative of increased activ-
                                                                               ity of this system (i.e., factor II, factor VII, and factor VIII, pro-
                                                                               thrombin fragment 1+2, D-Dimer). Natural anticoagulant factors
                                                                               are also affected, for example, the anticoagulant protein C is in-
        Description of the intervention
                                                                               creased whereas other anticoagulation factors are decreased (i.e.,
        The first combined oral contraceptive (COC) was introduced in          antithrombin and protein S) in COC users. This trend is more
        1960 (Enovid®). It consisted of 0.15 mg mestranol, an estro-           pronounced in third-generation COC users than in second-gener-
        gen, and 9.85 mg norethynodrel: a progestogen. Shortly after, the      ation users (Vandenbroucke 2001 ; Kemmeren 2002a; Kemmeren
        first case of venous thrombosis associated with COC was reported       20026; Kemmeren 2004 ).
        (Jordan 1961 ). Since then many studies have established the asso-     Besides these individual coagulation factors, the measurement of
        ciation between COC use and occurrence of venous thrombosis            activated protein C (APC) resistance provides insight into the over-
        (van Hylckama Vlieg 2011 ).                                            all balance of coagulation (Vandenbroucke 2001 ). There are two
        Several large studies in the 1990s confirmed a two- to four-fold       APC resistance assays for probing the plasma response to APC
        increase in the risk of venous thrombosis associated with COC use      (the endogenous thrombin potential assay and the activated partial
        (Thorogood 1992; Vandenbroucke 1994; WHO 1995 ; Farmer                 thromboplastin time (APTT)-based assay). The two assays rely on
        1997). Since the estrogen compound in COC was thought to               different coagulation triggers and endpoints and they probe dif-
        cause the increased risk, the dose of estrogen has been gradually      ferent coagulation reactions. In summary, APC resistance evalu-
        lowered from 150 to 100 µg to 20 µgin the 1970s (Stolley 1975 ;        ates the relative inability of protein C to cleave activated factors V
        Wharton 1988 ; Thorogood 1993 ). The lower dose of ethinylestra-       and VIII leading to a prothrombotic state (Vandenbroucke 2001 ;
        diol in contraceptives was indeed associated with a reduction in the   Castoldi 2010). APC resistance predicts venous thrombosis risk
        venous thrombosis risk (Inman 1970; Meade 1980; Vessey 1986;           in men and in women, as well as in COC users and non-users
        WHO 1995 ; Lidegaard 2002 ). The oral contraceptives currently         (Tans 2003 ). Several studies have confirmed that APC resistance
        prescribed which contain 30 µg of ethinylestradiol are associated      is increased in COC users (Kemmeren 2004; Rad 2006 ; Kluft
        with a higher risk of venous thrombosis than contraceptives con-       2008 ) and the effect is more pronounced in users of a third-gen-
        taining 20 µg (Lidegaard 2009; van Hylckama Vlieg 2009).               eration progestogen than with a second-generation progestogen
        Besides adjustments in the dose of ethinylestradiol, the progesto-     (Kemmeren 2004 ).
        gen compound was changed to reduce the side effects of the COC.
        After the first-generation progestogens, new progestogens were de-
        veloped in the 1970s and 1980s (second and third-generation pro-
        gestogens, respectively). It was shown that third-generation COC
                                                                               Why it is important to do this review
        users had a higher risk of venous thrombosis than second-gen-          Since the introduction of the third-generation progestogens, new
        eration users (Kemmeren 2001 ; Vandenbroucke 2001 ; Lidegaard          progestogens have been introduced, such as nestorone, dienogest,
        2009; van Hylckama Vlieg 2009 ). However, these results were           nomegestrol acetate and spirolactone derivates, trimegestone, and
        disputed: it was reasoned that bias or confounding could explain       drospirenone (Sitruk-Ware 2006 ). Many studies compare these
        the difference in venous thrombosis risk between the progesto-         new CO Cs to a COC containing levonorgestrel, which is assumed
        gen generations. These issues were addressed in an opinion ar-         to have the lowest risk of venous thrombosis (Gomes 2004; Jick
        ticle and a meta-analysis in which it was shown that the pres-         2011 ; Lidegaard 2011 ). We set out to review the association be-

        Combined oral contraceptives: venous thrombosis (Review)                                                                                   3
        Copyright© 2014 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                                                                                                             00803167
Exhibit 162                                                                                                                               JA-0002709
          Case 2:17-cv-04540-WB Document 210-1 Filed 06/14/19 Page 6 of 56




        tween COC and risk of venous thrombosis at the level of different     and meta-analyses of observational studies. Therefore it seems rea-
        CO Cs, including the potential risk associated with CO Cs contain-    sonable not to restrict systematic reviews of adverse effects only
        ing new progestogens. Specifically, we performed a network meta-      to a specific study type (Golder 2011 ) and also because there is
        analysis to compare one COC to another or to non-use. Network         a paucity of experimental data on side effects. Thus, systematic
        meta-analysis allows not only the comparison of two treatments        reviews on the harms of interventions often come from observa-
        but also a simultaneous comparison of several competing treat-        tional studies. Observational studies in this review included case-
        ments, even where few or no direct comparisons exist. In addition,    control, cohort, and nested case-control designs. If available, RCTs
        assessment of effect may be more realistic because it is based on a   would also be evaluated and included. Study design criteria are
        much larger body of evidence than in conventional meta-analysis       described in Table 2 and Table 3.
        Qansen 2008 ; Thijs 2008 ). In this network analysis we took into
        account not only the progestogen used in the COC but also the
        estrogen dose. The rationale of the present systematic review is to
                                                                              Types of participants
        provide an update on the venous thrombosis risk associated with       Participants were healthy women taking a COC. We excluded
        COC formulations and to perform a network meta-analysis on            studies of women on postmenopausal hormone replacement ther-
        the estrogen dosage and progestogen component of CO Cs.               apy, studies of women taking non-oral or progestogen-only con-
        The systematic review protocol was established before we devel-       traceptives, and studies of women with venous thrombosis recur-
        oped the review that was published in September 2013 (Stegeman        rence.
        2013 ). Reasons for not publishing the protocol before publication
        of the review were publication rights and unity between the proto-
                                                                              Types of interventions
        col and The Cochrane Library! BM] review. For abbreviations, we
        refer to Table 1.                                                     COC use was compared with non-use or with a reference COC
                                                                              (for example, levonorgestrel with 30 µg of ethinylestradiol). We
                                                                              defined a woman as a COC non-user when either she had never
                                                                              been exposed to a COC or she was a former/previous COC user.
                                                                              fu there is no generally accepted way to classify COC according to
        OBJECTIVES                                                            generation of progestogen, we classified as 'first-generation' COCs
                                                                              those including lynestrenol and norethisterone as progestogens.
        The objectives of this review are:
                                                                              'Second-generation' COCs included norgestrel and levonorgestrel,
                                                                              while 'third-generation' COCs included desogestrel, gestodene,
          1. to estimate venous thrombosis risk associated with COC
                                                                              or norgestimate as progestogens. Therefore, we classified COCs
        use compared with non-use;
                                                                              by progestogen generation independently of ethinylestradiol dose.
         2. to perform a network comparison of the risk associated            Whenever another COC generation classification was employed
        with the three generations of CO Cs;                                  by the researchers, we also kept the original generation classifica-
                                                                              tion data so we could evaluate the effect of COC generation clas-
          3. to compare the effect of estrogen doses and types of
                                                                              sification on venous thrombosis risk (Henzl 2000 ; Sitruk-Ware
        progestogen on venous thrombosis risk.
                                                                              2008 ). We also categorized COCs according to estrogen dose and
                                                                              to progestogen type.

        METHODS
                                                                              Types of outcome measures
                                                                              The outcome was fatal or non-fatal first venous thrombosis event
                                                                              (DVT or pulmonary embolism). We classified outcomes according
        Criteria for considering studies for this review
                                                                              to diagnostic criteria as:
                                                                                 1. strict diagnostic outcome and specified criteria for venous
                                                                              thrombosis;
        Types of studies                                                        2. discharge diagnoses from wards, but without a priori
        Observational studies on adverse effects may provide valid ev-        specified outcome criteria;
        idence on unintended effects of treatment as they are of-               3. ad hoc outcome selection of venous thrombosis patients not
        ten unpredictable and not linked to indications for treatment         specified in advance.
        (Vandenbroucke 2004 ; Vandenbroucke 2006; Vandenbroucke               We included these outcome measures in the data abstraction form
        2008 ). Empirical evidence suggests that there may be no differ-      and we evaluated them in a sensitivity analysis. The outcome clas-
        ence on average in side effects risk estimates of an intervention     sification was assessed independently by two review authors (MdB,
        derived from meta-analyses of randomized controlled trials (RCT)      BHS) and disagreements were resolved by consensus.

        Combined oral contraceptives: venous thrombosis (Review)                                                                                4
        Copyright© 2014 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                                                                                                           00803168
Exhibit 162                                                                                                                             JA-0002710
          Case 2:17-cv-04540-WB Document 210-1 Filed 06/14/19 Page 7 of 56




        Primary outcomes                                                     Data extraction and management
        The primary outcome was fatal or non-fatal first venous throm-       Two review authors (MdB, BHS) independently performed data
        bosis event (DVT or pulmonary embolism).                             extraction using standard, piloted forms. We extracted details
                                                                             of methods (i.e., participants, age), intervention/exposure (i.e.,
                                                                             hormone type, dosage, exposure ascertainment), study compari-
        Secondary outcomes                                                   son, outcome criteria assessment (as defined in Types of outcome
        Not applicable.                                                      measures section), results (i.e., number of participants, sample size,
                                                                             number of events, adjusted and unadjusted measure of effect, ab-
                                                                             solute risk evaluation), and other variables (i.e., funding source,
                                                                             first time users). Any disagreements were resolved by discussion
        Search methods for identification of studies                         and a third author (OMD) was consulted if disagreement per-
        The search was created in association with an expert librarian       sisted.
        (JW Schoones, Walaeus Library, LUMC, Leiden, NL). The search
        strategy is shown in Appendix 1.
                                                                             Assessment of risk of bias in included studies
                                                                             Tools for assessing quality in clinical trials are well-described but
        Electronic searches                                                  much less attention has been given to similar tools for observational
                                                                             studies. Although the Newcastle-Ottawa tool is frequently used to
        We have searched the following databases: the Cochrane Database
                                                                             assess observational studies, the reliability or validity is unknown
        of Systematic Reviews (1988 to 22April 2013), MEDLINE (1966
                                                                             (Deeks 2003 ; Sanderson 2007). Since the Newcastle-Ottawa tool
        to 22 April 2013), EMBASE (1980 to 22 April 2013), Web of
                                                                             is not customized for case-control study designs, and as many
        Science (1900 to 22 April 2013), CINAHL (1982 to 22 April
                                                                             case-control studies of COCs are available, we have customized
        2013), Academic Search Premier (1997 to 22 April 2013), and
                                                                             a version of the Newcastle-Ottawa tool for the research question
        ScienceDirect (1995 to 22 April 2013). We have amended the
                                                                             (Higgins 2011 ). According to study design (case-control or cohort
        search strategy for each database. We have not set a language re-
                                                                             designs), slightly different 'Risk of bias' assessment questions were
        striction on the study search.
                                                                             customized:
                                                                                1. For participant selection in case-control study designs and
                                                                             outcome assessment in cohort study designs, we customized the
        Searching other resources
                                                                             following question: 'Was there a (pre)defined outcome
        In addition, we checked the references of the selected studies and   assessment?' Possible options include 'Venous thrombosis
        of any reviews identified.                                           objectively confirmed in all included cases'; 'Not all venous
                                                                             thrombosis objectively confirmed'; and 'Unclear'. The criteria for
                                                                             venous thrombosis objectively confirmed include DVT event
        Data collection and analysis                                         diagnosed by plethysmography, ultrasound examination,
                                                                             computed tomographic scanning, magnetic resonance imaging
        We analyzed the study results by comparing the venous thrombo-       (MRI), or venography; or when a pulmonary embolism event
        sis relative risk between COC users and non-users and comparing      was diagnosed by ventilation-perfusion (V IQ) scanning,
        different types and dosing of COC components based on a net-         multidetector helical computed axial tomography (CT), or
        work meta-analysis.                                                  pulmonary angiography (Goodacre 2006; Qaseem 2007 ), or by
        We used standard piloted forms for study selection, 'Risk of bias'   other strict diagnostic and specified criteria for venous
        assessment, and data abstraction. Study selection forms included     thrombosis. Low risk of bias is defined as venous thrombosis
        study identification, inclusion/exclusion criteria, standard study   reported as objectively confirmed in all cases.
        design classification, intervention and outcome evaluation, expo-      2. For participant selection in case-control studies we
        sure ascertainment, and completeness of results.                     customized the question: 'Was the control sampling adequate?'
                                                                             Possible options include 'Yes, with controls truly representing the
                                                                             source population (community controls)'; 'No, with controls not
        Selection of studies                                                 representing the source population'; 'Unclear'. In cohort studies
        Two review authors (MdB, BHS) independently evaluated the title      we customized the question: 'Was the selection of the non-
        and abstract of each study in the study search for study retrieval   exposed cohort adequately performed?' Possible options include
        using standard piloted forms and specific inclusion and exclusion    'Drawn from the same community as the exposed cohort';
        criteria. Disagreements have been resolved by consensus and a        'Drawn from a different source'; 'No description of the derivation
        third author (OMD) was consulted if disagreement persisted.          of the non-exposed cohort'. This item was assessed when the

        Combined oral contraceptives: venous thrombosis (Review)                                                                                 5
        Copyright© 2014 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                                                                                                            00803169
Exhibit 162                                                                                                                              JA-0002711
          Case 2:17-cv-04540-WB Document 210-1 Filed 06/14/19 Page 8 of 56




        control or the non-exposed participants were derived from the          The denominator for each outcome in each study was the num-
        same population as the cases or the exposed participants. Low          ber of participants minus any participants whose outcomes were
        risk of bias is defined as a study with controls or non-exposed        known to be missing.
        participants sampled from the source population or from the
        same community as exposed participants, respectively.
           3. For both study designs, we customized a question evaluating
                                                                               Assessment of heterogeneity
        whether or not there were adjustments for confounding
        performed either in the analysis or by design (matching). Low          For heterogeneity calculation we used the standard deviation/vari-
        risk of bias is defined as adjustment for age and calendar time.       ance of the effect between studies. We explored possible reasons
           4. Regarding exposure evaluation, the customized question for       for heterogeneity (i.e., participants and intervention) whenever
        both study designs was: 'Was COC utilization properly assessed?'       the number of studies allowed. Study class with O (zero) events
        Possible options for case-control study designs include 'Database      was inflated to 0.5. Indirect comparisons used a random-effects
        record' (i.e., drug deliverance records); 'Interview not blinded to    model. We considered results heterogeneous whenever homogene-
        case/control status'; 'Written self report or medical record only';    ity is unlikely, that is a low P value(< 0.10) in the Chi 2 test for
        and 'No description'. For cohort study designs, the options            heterogeneity.
        include: 'Database record' (i.e., COC prescription deliverance
        records); 'Structured interview with interviewer blinded';
        'Written self report'; and 'No description'. Low risk of bias is       Assessment of reporting biases
        defined as a database record selection or written self report in
        cohort design.                                                         We investigated reporting biases (such as publication bias) using
           5. For cohort study designs, we customized a further question       a funnel plot. After visual inspection for asymmetry we used the
        regarding the possibility ofloss to follow-up. Possible options        linear regression test for asymmetry proposed by Egger (Egger
        include 'complete follow-up' (i.e., all participants accounted for);   1997).
        'Participants lost to follow-up unlikely to introduce bias' (i.e.,
        less than 10% of the trial population lost to follow-up); 'Follow-
        up rate potentially leading to bias' (i.e., more than 10% of the       Data synthesis
        trial population lost to follow-up); and 'No statement'. So, for
                                                                               We calculated the meta-analysis adjusted odds ratios by pooling
        this question, the cut-off point was 10% and low risk of bias is
                                                                               adjusted odds ratios from individual studies, weighting individual
        defined as studies with complete or over 90% follow-up
                                                                               study results by the inverse of their variance. For included studies,
        (Kristman 2005 ).
                                                                               we noted levels of attrition.
        We did not use the 'Risk of bias' assessment to accept or reject
                                                                               When we did not find explanations for heterogeneity, we con-
        studies. However, we produced a table describing 'Risk of bias'
                                                                               sidered using a random-effects model with appropriate cautious
        assessment for the included studies. Two independent review au-
                                                                               interpretation. We used tables for graphical representation of the
        thors (MdB, BHS) assessed risk of bias using a standard piloted
                                                                               individual study point estimates and their associated 95% CI.
        form. Any persistent disagreement was resolved by discussion with
                                                                               For the network meta-analysis, we selected study categories for
        a third author (OMD).
                                                                               comparisons whenever there was at least one study with a specific
                                                                               comparison between estrogen dose or progestogen type. One can
        Measures of treatment effect                                           calculate indirect comparisons between two strategies by examin-
                                                                               ing studies that contrast each strategy against a third 'reference' in-
        We extracted effect estimates from observational studies or RCTs.
                                                                               tervention. We first derived pooled estimates from standard direct
        Effect estimates can be either odds ratios (RCT, cohort studies, and
                                                                               ('head-to-head') comparisons and then undertook indirect com-
        case-control studies) or risk ratios (RCT and cohort studies). We
                                                                               parisons for estrogen dosing and progestogen type evaluations.
        extracted or recalculated accompanying 95% confidence intervals
                                                                               We estimated the comparisons in a pair-wise manner combining
        based on standard errors or P values.
                                                                               all direct ('head-to-head') and indirect evidence in a single joint
                                                                               analysis (network meta-analysis), using a log odds model with a
                                                                               random-effects model. Graphic representation of the results was
        Unit of analysis issues
                                                                               made by a matrix representing each comparison.
        The unit of analysis was a healthy women using COC specified           The extent of disagreement between direct and indirect evidence
        by ethinylestradiol dose and progestogen type.                         was also quantified by the incoherence of the network (Thijs
                                                                               2008 ). We also performed a meta-analysis comparing COCs by
                                                                               progestogen generation. We performed the statistical analyses, in-
        Dealing with missing data
                                                                               cluding the network analysis, with a STATA package (Stata 2011 ).

        Combined oral contraceptives: venous thrombosis (Review)                                                                                    6
        Copyright© 2014 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                                                                                                              00803170
Exhibit 162                                                                                                                                JA-0002712
          Case 2:17-cv-04540-WB Document 210-1 Filed 06/14/19 Page 9 of 56




        Subgroup analysis and investigation of heterogeneity                   RESULTS
        To explore substantial heterogeneity, we performed subgroup anal-
        ysis and sensitivity analysis (study design and funding). Funding is
        defined as any study receiving money from pharmaceutical com-
        panies.                                                                Description of studies
                                                                               Of 3163 publications retrieved through electronic and references
                                                                               searches, 2144 were excluded after screening the title and ab-
        Sensitivity analysis                                                   stract and 81 were excluded after detailed assessment of the full
        We carried out sensitivity analyses to explore heterogeneity regard-   text (Figure 1). Overall, 26 studies reported in 25 articles were
        ing study design, outcome certainty (venous thrombosis objec-          included (one article (WHO 1995a) presented two studies, see
        tively confirmed), and source of funding. To determine the stabil-     Characteristics of included studies). Two publications provided
        ity of the overall risk estimate, we performed sensitivity analysis    important additional information to studies included in the meta-
        in which each design, outcome, and funding source category was         analysis (information on first time use); data from these publica-
        individually observed by progestogen generation.                       tions were added to the respective studies already included.




        Combined oral contraceptives: venous thrombosis (Review)                                                                               7
        Copyright© 2014 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                                                                                                          00803171
Exhibit 162                                                                                                                            JA-0002713
         Case 2:17-cv-04540-WB Document 210-1 Filed 06/14/19 Page 10 of 56




                                                         Figure I. Study flow diagram.


                                     3, 110 of reco rds            53 of add iti onal
                                     identifi ed th ro ugh         reco rds identifi ed
                                     database                      th ro ugh oth er
                                     sea rchin g                   so urces

                                                I                              I

                                             9 13 of reco rds after dupli cat es
                                             removed




                                                                                           2,144 of reco rds
                                                                                           exc lu ded

                                                                                           - based on
                                                                                           se lecti on criteri a
                                                                                           n= 2,102

                                                                                           - repo rtin g on
                                                                                           sa me stu dy n=40
                                                    2250 of reco rds
                                                    sc ree ned                             - un attain ab le n= 2




                                                                                           81 of full-text
                                                                                           arti cles exclu ded ,
                                                                                           with reaso ns

                                                                                           - based on
                                                                                           se lecti on criteri a
                                                                                           n= 73
                                                    106 of full-text
                                                    arti cles assessed      1----~-         repo rtin g on
                                                    for eli gibility                       same stu dy n= B




                                                    25 of stu dies
                                                    in clu ded in
                                                    netwo rk
                                                    meta- analys is




        Combined oral contraceptives: venous thrombosis (Review)                                                         8
        Copyright© 2014 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                                                                                      00803172
Exhibit 162                                                                                                         JA-0002714
         Case 2:17-cv-04540-WB Document 210-1 Filed 06/14/19 Page 11 of 56




        Nine cohort studies, three nested case-control studies, and 14 case-
        control studies were included. Studies were published between                     non-user group, use of combined oral contraceptives was found to
        1995 and 2013 and including participants from 1965 to 2009.                       increase the risk of venous thrombosis fourfold (relative risk 3.5,
        19 studies were conducted in Europe, three in the United States                   95% confidence interval 2.9 to 4.3).
        of America, one in Israel, one in New Zealand, one in develop-                    Risk of bias in included studies
        ing countries and one study in several countries across the world.
        Twelve studies used strict and specific diagnosis criteria for VT                 Eight studies assessed combined oral contraceptive use through an
        events and eight studies were industry-funded.                                    interview or questionnaire (Figure 2). 0 nly five studies objectively
        Two studies (Lidegaard 2011 , Samuelsson 2004) reported the ab-                   confirmed venous thrombosis in all patients, whereas five case-
        solute risk of venous thrombosis in non-users: 0.19 and 0.37 per                  control studies selected controls from a population in hospital care.
        1000 woman years. Based on data from 15 studies that included a                   Of the nine cohort studies, none provided information about loss
                                                                                          to follow-up.




                                                   Figure 2. Overview of the risk of bias per study

                             Author                    Year Source population OC assessment Outcome assessment                 Follow-up


                             B.S. Ande rse n           1998          Low                 Low                   Low                 NA
                             S.T. Bird                 2013           NA                 Low                   High                 ?
                             K.W.M. Bl oe m enkam p 1995             Low                 High                  Low                 NA
                             K.W.M. Bloe m enkamp 1999               Low                 High                  Low                 NA
                             R. Farm er                1996           NA                 Low                    ?                   ?
                             R.D.T. Farmer             1998          Low                 Low                                       NA
                             R.D.T. Farm er            2000           NA                 Low                   Hi h                 ?
                             N. Gron i ch              2011           NA                 Low
                             K. Hede nm alm            2004           NA                 Low                   High                 ?
                             L.A .J. Hein em ann       2002          High                High                  High                NA
                             L.A.J. Heinemann          2010          Low                 High                  Hi h                NA
                             R.M.C. Herings            1999           NA                 Low
                             A. van Hyl ckama Vli eg   2009          Low                 High                  Low                 NA
                             S.S. Ji ck                2006          Low                 Low                                       NA
                             S.S. Ji ck                2011          Low                 Low                    ?                  NA
                             M.A. Lewi s               1996          High                High                   ?                  NA
                             ¢ . Li degaard            2002          Low                 High                  High                NA
                             ¢ . Lidegaard             2011           NA                 Low                   Hi h                 ?
                             I. Martine lli            1999          Low                   ?                    ?                  NA
                             L. Parkin                 2000          Low                 High                  High                NA
                             L. Parkin                 2011          Low                 Low                   High                NA
                             E. Samue l sson           2004           NA                 Low                   Low                  ?
                             J.C. Todd                 1999           NA                 Low                   High                 ?
                             WH O                      1995          High                Low                   High                NA
                             WHOl                      1995          High                Low                   High                NA
                             WH 02                     1995          Hi h                Low                   Hi h                NA



                             High ri sk                              High
                             Lo w ri sk                              Low
                             Uncl ear                                  ?
                             NA                               NA, not appli ca bl e due to co hort design in case of source popu lati on or
                                                              due t o case-contro l design in case of fo ll ow-up




        Combined oral contraceptives: venous thrombosis (Review)                                                                                             9
        Copyright© 2014 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                                                                                                                        00803173
Exhibit 162                                                                                                                                          JA-0002715
         Case 2:17-cv-04540-WB Document 210-1 Filed 06/14/19 Page 12 of 56




        Selective reporting
        Neither the funnel plot of the comparison arms of studies (Figure
        3) nor the linear regression test as proposed by Egger (p-value=
        0.22) suggested asymmetry.


                     Figure 3.     Funnel plot of studies of combined oral contraceptive use and venous thrombosis risk



                                                           Random-Effects Model
                        0
                        0
                        0
                        0


                        ,q-                                             •
                        ro
                        0
                                                                        -:
                                                                        ••    ..
                                                                               •
                                                                             • •:
                                                                         • • • • • ••
                        0)
                        CD                                               •
                        ~
                                                                          • • •
                g                                                       ••
                        0

               w        C'0                                              ••           •
               ~
                m
                        lfl
                        lfl                                  •
               --0
                C:
                        0                                               ••
                m
               if)      r--
                                                                              •
                        C'0
                        r--
                        0
                                                                                             •
                        N
                        0)
                        0                                                                        •
                        CD
                        0
                        ~
                                                                                                        •
                                 - 1.00       0.00               1.00             2.00           3.00            4.00

                                                                   Ln(Relative Ris k)




                                                                              Table 5 provides the study specific adjusted risk estimates.
        Effects of interventions                                              Table 6 shows results of the network meta-analysis according to
        Network meta-analysis comparing generations of progesto-              generations of progestogen. Compared with non-users, the risk of
        gens                                                                  venous thrombosis in users of oral contraceptives with a first gen-
        A total of 23 studies were included for the analysis stratified per   eration progestogen increased 3.2-fold (95% confidence interval
        generation of progestogen. Three studies (Bird 2013 , Jick 2011 ,     2.0 to 5.1), 2.8-fold (2.0 to 4.1) for second generation progesto-
        Parkin 2011 ) reported solely on the risk of venous thrombosis in     gens, and 3.8-fold (2.7 to 5.4) for third generation progestogens.
        drospirenone, which is not classified as a generation of progesto-    The risk of venous thrombosis in second generation progestogen
        gen. Table 4 provides details of the number of events and total       users was similar to the risk in
        number of women or total follow-up time per generation, and           first generation users (relative risk 0.9, 0.6 to 1.4). Third genera-


        Combined oral contraceptives: venous thrombosis (Review)                                                                                10
        Copyright© 2014 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                                                                                                           00803174
Exhibit 162                                                                                                                              JA-0002716
         Case 2:17-cv-04540-WB Document 210-1 Filed 06/14/19 Page 13 of 56




        tion users had a slightly higher risk than second generation users       pared with non-use or two types were compared directly. Table 11
        (1.3, 1.0 to 1.8). Restricted to studies with an identical classifica-   shows results of the analysis. All preparations were associated with
        tion of generations (see methods section for classification used),       a more than twofold increased risk of venous thrombosis com-
        the results of each generation compared with non-use remained            pared with non-use (Figure 4). The relative risk estimate was high-
        the same (first generation relative risk 3.2, 95% confidence inter-      est in 50LNG users and lowest in 20LNG and 20GSD users. A
        val 1.6 to 6.4; second generation 2.6, 1.5 to 4.7; third generation      dose related effect was observed for gestodene, desogestrel, and lev-
        3.5, 2.0 to 6.1). A formal interaction                                   onorgestrel, with higher doses being associated with higher throm-
        test did not show inconsistencies in the network (x2=2.97, P=            bosis risk. The risk of venous thrombosis for 35CPA and 30DRSP
        0.71).                                                                   was similar to the risk for 30DSG (relative risk 0.9, 95% confi-
        Network meta-analysis comparing different combined oral                  dence interval 0.6 to 1.3 and 0.9, 0.7 to 1.3, respectively, com-
        contraceptives                                                           pared with 30DSG). A formal interaction test could not be per-
        Of 14 studies providing data per type of oral contraceptive (Table       formed because only two of 14 studies provided data for exactly
        7, Table 8, Table 9, Table 10), at least one preparation was com-        the same contraceptives.


              Figure 4. Network meta-analysis, per contraceptive plotted on a logarithmic scale.Dots (lines)=overall
                     relative risk (95% confidence interval) of venous thrombosis; non-use=reference group.

                 u,- 8
                 :::s-
                 OU 7
                 c:::-S!
                 a, 0
                 >Ln 6
                 -e        5
                 ~--
                  0 u,




                                                                                     I
                  u, u,
                 ·-   0
                  '- .c
                           4
                  a, E
                 ..,>
                 ·- '-
                    0    3
                  nJ ..c
                 "ii ..,
                 ct:
                           2
                                                      I

        Sensitivity analyses
        We performed sensitivity analyses according to funding source,           the results from the sensitivity analysis. Sensitivity analysis strat-
        study design, and method of diagnosis confirmation (objective vs         ified by funding source showed that the risk estimate for third
        subjective confirmation of venous thrombosis). Table 12 shows            generation users (compared with non-users) was lower in industry
                                                                                 sponsored studies than in non-industry sponsored studies (relative
        Combined oral contraceptives: venous thrombosis (Review)                                                                                    II
        Copyright© 2014 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                                                                                                                00803175
Exhibit 162                                                                                                                                  JA-0002717
         Case 2:17-cv-04540-WB Document 210-1 Filed 06/14/19 Page 14 of 56




        risk 1.9 v 5.2). In cohort studies, the risk estimate for third gen-     underestimate the risk of venous thrombosis in users of third gen-
        eration users (compared with non-users) was lower than the risk          eration contraceptives compared with users of second generation
        for third generation users in case-control studies (2.0 v 4.2). All      contraceptives. This implies that the risk of third generation users
        risk estimates were higher in studies with objectively confirmed         may be higher than reported here. However, age was often dealt
        venous thrombosis, of which none were industry sponsored.                with in the design of the studies. Body mass index is only weakly
                                                                                 associated with combined oral contraceptive use, and analyses un-
                                                                                 adjusted for body mass index are probably not confounded.
                                                                                 There is no generally accepted way to classify oral contraceptives
                                                                                 according to generations of progestogens. For instance, norges-
        DISCUSSION                                                               timate can be categorised as a second or a third generation pro-
        Summary of main results                                                  gestogen. As a consequence, the classification of these generations
                                                                                 was not the same in every publication. However, the results did
        We performed a network meta-analysis based on 26 studies. Over-
                                                                                 not materially change when restricted to studies with an identical
        all, combined oral contraceptive use increased the risk of venous
                                                                                 classification of generations as described in the methods nor when
        thrombosis fourfold. The reported incidence of venous thrombo-
                                                                                 contraceptives with
        sis in non-users was in line with the literature. We observed that all
                                                                                 desogestrel or gestodene were compared with levonorgestrel (that
        generations of progestogens were associated with an increased risk
                                                                                 is, norgestimate was not taken into account when classifying con-
        of venous thrombosis and that third generation users had a slight
                                                                                 traceptives into generations) (data not shown).
        increased risk compared with second generation users. All indi-          In the classification of progestogen generations used in this meta-
        vidual types of combined oral contraceptives increased thrombosis        analysis, the dose of ethinylestradiol was not taken into account.
        risk compared with non-use more than two-fold. The highest risk          The observed increased risk in third generation contraceptives,
        of venous thrombosis was found among 50LNG users, and the
                                                                                 compared with second generation contraceptives, cannot be ex-
        risk was similar in 30DRSP, 35CPA, and 30DSG users. Users of
                                                                                 plained by a difference in ethinylestradiol dose because a higher
        30LNG, 20LNG, and 20GSD had the lowest thrombosis risk.
                                                                                 dose of ethinylestradiol (50 µg) can be present in a second gener-
                                                                                 ation contraceptive but not in a third generation contraceptive.
        Quality of the evidence                                                  In only a few included studies, venous thrombosis was objectively
                                                                                 confirmed in all patients. Only about 30% of patients with clinical
        See under Potential biases in the review process and Figure 2.           symptoms of thrombosis are diagnosed with venous thrombosis
                                                                                 (Wells 1995) . Including patients without objectively confirmed
        Potential biases in the review process                                   venous thrombosis would lead to overestimating the association
                                                                                 when oral contraceptives users were more likely to be diagnosed
        A network meta-analysis summarises data from direct and indi-
                                                                                 than non-users (diagnostic suspicion bias) . However, two studies
        rect comparisons in a weighted average. In the present study, this
                                                                                 showed that this bias was independent of type of oral contracep-
        resulted in a comprehensive overview of the risk of venous throm-
                                                                                 tive (Kemmeren 2001 , Vandenbroucke 1997). In studies with-
        bosis in frequently prescribed combined oral contraceptives. The
                                                                                 out objective confirmation, women were misclassified irrespective
        internal validity of the network meta-analysis was assessed through
                                                                                 of their contraceptive use, leading to non-differential misclassifi-
        interaction analysis modelling potential inconsistencies in the net-
                                                                                 cation. Therefore, results of such studies may underestimate the
        work (White 2012). Our results of the analysis based on genera-
                                                                                 true association, which was confirmed by our sensitivity analysis
        tions of progestogens indicated that potential inconsistencies are
                                                                                 where the risk estimates were higher in studies with objectively
        likely the result of chance.
                                                                                 confirmed venous thrombosis than in those without an objective
        A limitation of our network meta-analysis was that publications
                                                                                 confirmation.
        had to provide the crude number of users and number of events
        per type of combined oral contraceptive. A total of 15 studies pro-
        vided information on combined oral contraceptive use and throm-
        bosis risk without specification of which contraceptive prepara-
                                                                                 Agreements and disagreements with other
        tions were used. These studies could therefore not be included.
                                                                                 studies or reviews
        Because of the need for crude numbers in the network meta-anal-          Two other meta-analyses (Kemmeren 2001 , Manzoli 2012 ) have
        ysis, adjusted risk estimates were not used for pooling the data.        evaluated the risk of venous thrombosis comparing third genera-
        Confounding could have influenced our results. Age is a potential        tion contraceptive users with second generation users. Both stud-
        confounder for the association between contraceptive use and ve-         ies found an increased risk in third generation users (relative risk
        nous thrombosis. Women using second generation contraceptives            1.5, 95% confidence interval 1.2 to 1.8 and 1.57, 1.24 to 1.98
        are generally older than users of third generation contraceptives.       53, respectively), which are in line with our results. The majority
        If an analysis is not adjusted for age, the relative risk will then      of included studies from both meta-analyses were included in our

        Combined oral contraceptives: venous thrombosis (Review)                                                                                   12
        Copyright© 2014 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                                                                                                              00803176
Exhibit 162                                                                                                                                JA-0002718
         Case 2:17-cv-04540-WB Document 210-1 Filed 06/14/19 Page 15 of 56




        analysis.                                                              ethinylestradiol as well as on the progestogen provided. We suggest
                                                                               abstaining from any classification of contraceptives, but to com-
                                                                               pare the risk of venous thrombosis per oral contraceptive prepara-
                                                                               tion.

        AUTHORS' CONCLUSIONS
                                                                               Implications for research
        Implications for practice                                              Although we observed that the risk of venous thrombosis increased
                                                                               with the dose of ethinylestradiol, this seemed to depend on the pro-
        All individual types of combined oral contraceptives increased         gestogen provided. There was no difference in the venous throm-
        thrombosis risk compared with non-use more than two-fold. The          bosis risk between 20LNG and 30LNG, whereas a difference in
        highest risk of venous thrombosis was found among 50LNG users,         the risk was observed between 20DSG and 30DSG, for example.
        and the risk was similar in 30DRSP, 35CPA, and 30DSG users.            It is unclear why the dose effect of ethinylestradiol might depend
        Users of30LNG, 20LNG, and 20GSD had the lowest thrombosis              on the progestogen. A possibility is that there is a difference in
        risk.                                                                  inhibitory effects of the progestogen on the procoagulant effect
        It should be kept in mind that all combined oral contraceptives        of ethinylestradiol. Oral contraceptive use increases the levels of
        increase the risk of venous thrombosis, which is not the case for      factors II, VII, VIII, protein C, and decreases the levels of an-
        the levonorgestrel intrauterine device (van Hylckama Vlieg 2010 ).     tithrombin, tissue factor pathway inhibitor, and protein S. Clini-
        However, if a woman prefers using combined oral contraceptives,        cal studies have showed that this effect on coagulation factors was
        only contraceptives with the lowest risk of venous thrombosis and      more pronounced in desogestrel users than in levonorgestrel users,
        good compliance (Gallo 2013 ) should be prescribed, such as lev-       and limited to combined oral contraceptives (Kemmeren 2002b ,
        onorgestrel with 30µg ethinylestradiol. Current practice is to in-     Kemmeren 2004 ).
        crease the dose of ethinylestradiol in case of disruptions in bleed-
        ing patterns (Gallo 2013 ). Our results indicate that prescribing
        50LNG in case of spotting during the use of30LNG might carry
        a serious risk for venous thrombosis.                                  ACKNOWLEDGEMENTS
        Combining different preparations of oral contraceptive into gen-       We thank Jan W Schoones, Walaeus Library, LUMC, Leiden, NL
        erations of progestogens may not be an appropriate way to present      for developing the search strategies. We thank Ale Algra for helping
        the risk of thrombosis, because the risk depends on the dose of        in the study protocol development.




                                                                      REFERENCES
        References to studies included in this review                          Bloemenkamp 1999 (published data only}
                                                                                   Bloemenkamp Kw, Rosendaal FR, Buller HR, Helmerhorst
                                                                                   FM, Colly LP, Vandenbroucke JP. Risk of venous thrombosis
        Andersen 1998 (published data only}                                         with use of current low-dose oral contraceptives is not
            Andersen BS, Olsen J, Nielsen GL, Steffensen FH,                        explained by diagnostic suspicion and referral bias. Arch
            Sorensen HT, Baech J, Gregersen H. Third generation oral                Intern Med 1999;159:65-70.
            contraceptives and heritable thrombophilia as risk factors
                                                                               Farmer 1996 (published data only}
            of non-fatal venous thromboembolism. Thromb Haemost
                                                                                   Farmer R. Safety of modern oral contraceptives. Lancet
            1998;79:28-31.
                                                                                   1996;347:259.
        Bird 2013 (published data only}                                        Farmer 1998 (published data only}
             Bird ST, Delaney JA, Etminan M, Brophy JM, Hartzema                   Farmer RD, Todd JC, Lewis MA, MacRae KD, Williams
             AG. Drospirenone and non-fatal venous thromboembolism:                TJ. The risks of venous thromboembolic disease among
             is there a risk difference by dosage of ethinyl-estradiol?. J         German women using oral contraceptives: a database study.
              Thromb Haemost. 2013;1 l: 1059-68.                                   Contraception 1998;57:67-70.

        Bloemenkamp 1995 (published data only}                                 Farmer 2000 (published data only}
            Bloemenkamp KW, Rosendaal FR, Helmerhorst FM,                          Farmer RD, Lawrenson RA, Todd JC, Williams TJ, MacRae
            Buller HR, Vandenbroucke JP. Enhancement by factor V                   KD, Tyrer F, Leydon GM. A comparison of the risks of
            Leiden mutation of risk of deep-vein thrombosis associated             venous thromboembolic disease in association with different
            with oral contraceptives containing a third-generation                 combined oral contraceptives. Br J Clin Pharmacol 2000;
            progestagen. Lancet 1995;346:1593-6.                                   49:580-90.
        Combined oral contraceptives: venous thrombosis (Review)                                                                                     13
        Copyright© 2014 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                                                                                                                  00803177
Exhibit 162                                                                                                                                     JA-0002719
         Case 2:17-cv-04540-WB Document 210-1 Filed 06/14/19 Page 16 of 56




        Gronich 2011 [published data only}                                        prothrombin gene and oral contraceptive use in deep vein
            Gronich 2011. Gronich N, Lavi I, Rennert G [Higher risk of            thrombosis. Arterioscler Thromb Vase Biol 1999;19:700-3.
            venous thrombosis associated with drospirenone-containing        Parkin 2000 (published data only}
            oral contraceptives: a population-based cohort study].               Parkin L, Skegg DC, Wilson M, Herbison GP, Paul C. Oral
            CMA] 2011;183:El319-25.                                              contraceptives and fatal pulmonary embolism. Lancet 2000;
        Hedenmalm 2004 [published data only}                                     355:2133-4.
            Hedenmalm K, Samuelsson E, Spigset 0. Pulmonary                  Parkin 2011 (published data only}
            embolism associated with combined oral contraceptives:               Parkin L, Sharples K, Hernandez RK, Jick SS. Risk of
            reporting incidences and potential risk factors for a fatal          venous thromboembolism in users of oral contraceptives
            outcome. Acta Obstet Gynecol Scand 2004;83:576-85.                   containing drospirenone or levonorgestrel: nested case-
        Heinemann 2002 [published data only}                                     control study based on UK General Practice Research
            Heinemann LA, Lewis MA, Assmann A, Thiel C. A                        Database. BMJ2011;342:d2139.
            methodological study on venous thromboembolism and               Samuelsson 2004 [published data only}
            steroid hormone use. Contraception 2002;65:207-14.                  Samuelsson E, Hagg S. Incidence of venous
        Heinemann 2010 [published data only}                                     thromboembolism in young Swedish women and possibly
            Heinemann LA, Dinger JC, Assmann A, Minh TD. Use                      preventable cases among combined oral contraceptive users.
            of oral contraceptives containing gestodene and risk of               Acta Obstet Gynecol Scand 2004;83:67 4-81.
            venous thromboembolism: outlook 10 years after the third-        Todd 1999 (published data only}
            generation 'pill scare'. Contraception 2010;81:401-7.                Todd J, Lawrenson R, Farmer RD, Williams TJ, Leydon
        Herings 1999 [published data only}                                       GM. Venous thromboembolic disease and combined oral
            Herings RM, Urquhart J, Leufkens HG. Venous                          contraceptives: A re-analysis of the MediPlus database.
            thromboembolism among new users of different oral                    Hum Reprod 1999;14:1500-5.
            contraceptives. Lancet 1999;354: 127-8.                          van Hylckama Vlieg 2009 (published data only}
        Jick 2006 (published data only}                                          van Hylckama Vlieg A, Helmerhorst FM, Vandenbroucke
             Jick SS, Kaye JA, Russmann S, Jick H. Risk of nonfatal              JP, Doggen CJ, Rosendaal FR. The venous thrombotic
             venous thromboembolism with oral contraceptives                     risk of oral contraceptives, effects of oestrogen dose and
             containing norgestimate or desogestrel compared with oral            progestogen type: results of the MEGA case-control study.
              contraceptives containing levonorgestrel. Contraception            BM] 2009;339:62921.
              2006;73:566-70.                                                WHO 1995a (published data only}
        Jick 2011 (published data only}                                        World Health Organization Collaborative Study
             Jick SS, Hernandez RK. Risk of non-fatal venous                   of Cardiovascular Disease and Steroid Hormone
             thromboembolism in women using oral contraceptives                Contarception. Venous thromboembolic disease and
             containing drospirenone compared with women using oral            combined oral contraceptives: results of international
              contraceptives containing levonorgestrel: case-control study     multicentre case-control study. The Lancet 1995;346:
              using United States claims data. BMJ2011;342:d2151.              1575-82.

        Lewis 1996 [published data only}                                     WHO 1995b (published data only}
            Lewis MA, Heinemann LA, MacRae KD, Bruppacher R,                   Effect of different progestagens in low oestrogen oral
            Spitzer WO. The increased risk of venous thromboembolism              contraceptives on venous thromboembolic disease.

            and the use of third generation progestagens: role of bias in         Study of Cardiovascular Disease and Steroid Hormone
            observational research. The Transnational Research Group              Contraception. Lancet 1995;346:1582-8.
            on Oral Contraceptives and the Health of Young Women.
                                                                             References to studies excluded from this review
             Contraception 1996;54: 5-13.

        Lidegaard 2002 [published data only}                                 Amundsen 2000 [published data only}
             Lidegaard 0, Edstrom B, Kreiner S. Oral contraceptives             Amundsen T, Hoibraaten E, Skjeldestad FE. [Pulmonary
             and venous thromboembolism: a five-year national case-             embolism among young non-pregnant women]. Tidsskr.
             control study. Contraception 2002;65:187-96.                       Nor Laegeforen 2000;120:326-9.

        Lidegaard 2011 [published data only}                                 Austin 2009 (published data only}
             Lidegaard 0, Nielsen H, Skovlund CW, Skjeldestad FE,                Austin H, Lally C, Benson JM, et al. Hormonal
             Lokkegaard E. Risk of venous thromboembolism from use                contraception, sickle cell trait, and risk for venous
             of oral contraceptives containing different progestogens and         thromboembolism among African American women. Am J
             oestrogen doses: Danish cohort study, 2001-9. BM] 2011;              Obstet Gynecol 2009;200:620. el-620.e3.
             343:d6423.                                                      Barsoum 2010 [published data only}
        Martinelli 1999 [published data only}                                    Barsoum MK, Heit JA, Ashrani AA, Leibson CL, Petterson
            Martinelli I, Taioli E, Bucciarelli P, Akhavan S, Mannucci           TM, Bailey KR. A population-based case-control study.
              PM. Interaction between the G20210A mutation of the                 Thrombosis Research 2010;126:373-8.

        Combined oral contraceptives: venous thrombosis (Review)                                                                                14
        Copyright© 2014 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                                                                                                               00803178
Exhibit 162                                                                                                                                JA-0002720
         Case 2:17-cv-04540-WB Document 210-1 Filed 06/14/19 Page 17 of 56




        BCDSP 1973 (published data only}                                    Fuertes 1971 (published data only}
           Boston Collaborative Drug Surveillance Programme.                    Fuertes A, Curet JO, Pelegrina I, Bangdiwala I.
           Oral contraceptives and venous thromboembolic disease,               Thrombophlebitis among oral contraceptives for
           surgically confirmed gallbladder disease, and breast tumours.        contraception. Obstet Gynecol 1971;38:259-263.
           Lancet 1973;7817: 1399-1404.
                                                                            Gerstman 1991 (published data only}
        Bergendal 2012 (published data only}                                    Gerstman BB, Piper JM, Tomita DK, Ferguson WJ, Stadel
            Bergendal A, Bremme K, Hedenmalm K, Larfars G,                      BV, Lundin FE. Oral contraceptive estrogen dose and
            Odeberg J, Persson I, et al. Risk factors for venous                the risk of deep venous thromboembolic disease. Am J
            thromboembolism in pre- and postmenopausal women.                   Epidemiol 1991;133:32-7.
             Thrombosis Research 2012;130:596-601.
                                                                            Girolami 2004 (published data only}
        Bernstein 1986 (published data only}
                                                                                 Girolami A, Spiezia L, Girolami B, Zocca N, Luzzatto
            Bernstein D, Coupey S, Schonberg K. Pulmonary Embolism
                                                                                 G. Effect of Age on Oral Contraceptive-Induced Venous
            in Adolescents. AJDC 1986;140:667-671.
                                                                                Thrombosis. Clin Appl Thromb Hemost 2004; 10:259-263.
        Bonifacj 1997 (published data only}
                                                                            Grodstein 1996 (published data only}
             Bonifacj C, Quere I, Dupuy C, Janbon C, Daures JP. Case
                                                                                Grodstein F, Stampfer MJ, Goldhaber SZ, Manson JE,
             control studies of the risk factors for deep-vein thrombosis
                                                                                Colditz GA, Speizer FE, Willett WC, Hennekens CH.
             in an adult population hospitalized in internal medicine.
                                                                                Prospective study of exogenous hormones and risk of
             Rev Epidemiol Sante Publique 1997;45:465-73.
                                                                                pulmonary embolism in women. Lancet 1996;348:983-7.
        Bottiger 1980 (published data only}
             Bottiger LE. Oral contraceptives and Thromboembolic            Grounds 1974 (published data only}
             disease: effects of lowering oestrogen contente. The Lancet        Grounds M. Anovulants: thrombosis and other associated
             1980;8178: 1097-1101.                                              changes. Med J Aust 1974;2:440-6.

        Burnhill 1999 (published data only}                                 Hall 2012 (published data only}
            Burnhill MS, The use of a large-scale surveillance system            Hall K, Trussell J. Types of Combined Oral Contraceptives
            in Planned Parenthood Federation of America clinics to               Used by Us Women, Including Women at Risk of Venous
            monitor cardiovascular events in users of combination oral           Thromboembolism. Contraception 2012;86:313-4.
            contraceptives. Int] Fertil. Womens Med 1999;44:19-30.
                                                                            Hedenmalm 2005 (published data only}
        Diddle 1978 (published data only}                                       Hedenmalm K, Samuelsson E. Fatal venous
            Diddle AW, Gardner WMH, Williamson PH, Johnson JR,                  thromboembolism associated with different combined oral
            Hemphill JL, Godwin CW Oral contraceptives steroids and             contraceptives. A study of incidences and potential biases in
            thrombophlebitis. J Tenn Med Assoc 1978;71:22-26.                   spontaneous reporting. Drug Safety 2005;28:907-916.
        Dinger 2007 (published data only}                                   Heinemann 2000 (published data only}
            Dinger JC, Heinemann LA, Kuhl-Habich D. The safety                  Heinemann LA, Garbe E, Farmer R, Lewis MA.
            of a drospirenone-containing oral contraceptive: final               Venous thromboembolism and oral contraceptive use: a
            results from the European Active Surveillance Study on oral          methodological study of diagnostic suspicion and referral
            contraceptives based on oral contraceptives based on 142,            bias. Eur J Contracept Reprod Health Care 2000;5:
            475 women-years of observation. Contraception 2007;75:               183-191.
            344-354.
                                                                            Heimrich 1987 (published data only}
        Dinger 2010 (published data only}
                                                                                Heimrich SP, Rosenberg L, Kaufman DW, Strom B,
            Dinger J, Assmann A, Mohner S, Minh TD. Risk of
                                                                                Shapiro S. Venous thromboembolism in relation to oral
            venous thromboembolism and the use of dienogest- and
                                                                                contraceptive use. Obstet Gynecol l 987;69:91-5.
            drospirenone-containing oral contraceptives: results from
            a German case-control study. J Fam Plann Reprod Health          Herings 1999a (published data only}
            Care 2010;36:123-9.                                                 Herings RM, Urquhart J, Leufkens HG. Venous
        Eng 2008 (published data only}                                          thromboembolism and oral contraceptives. Lancet 1999;
            Eng PM, Seeger JD, Loughlin J, Clifford CR, Mentor S,               354:127-8.
            Walker AM. Supplementary data collection with case-             Heuser 2004 (published data only}
            cohort analysis to address potential confounding in a               Heuser P, Tonga K, Hopkins R, Henderson M, Weatherall
            cohort study of thromboembolism in oral contraceptive               M, Metcalfe S, Beasley R. Specific oral contraceptive
            initiators matched on claims-based propensity scores.               use and venous thromboembolism resulting in hospital
            Pharmacoepidemiol Drug Sa/2008;17:297-305.                          admission. N ZMJ2004;117:Ull76.

        Farmer 1997 (published data only}                                   Hirvonen 1990 (published data only}
            Farmer RD, Lawrenson RA, Thompson CR, Kennedy                       Hirvonen E. Cardiovascular death among women under
            JG. Hambleton IR. Population-based study of risk of                 40 years of age using low-estrogen oral contraceptives and
            venous thromboembolism associated with various oral                 intrauterine devices in Finland from 1975 to 1984. Am J
            contraceptives. Lancet 1997;349:83-8.                               Obstet Gynecol 1990;163:281-4.

        Combined oral contraceptives: venous thrombosis (Review)                                                                                  15
        Copyright© 2014 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                                                                                                                00803179
Exhibit 162                                                                                                                                  JA-0002721
         Case 2:17-cv-04540-WB Document 210-1 Filed 06/14/19 Page 18 of 56




        Huerta 2007 (published data only}                                   Lidegaard 1998b (published data only}
            Huerta C, Johansson S, Wallander M, Rodriiguez                       Lidegaard 0. Thrombotic diseases in young women and the
            LAG. Risk factors and short-term mortality of venous                 influence of oral contraceptives. Am J Obstet Gynecol 1998;
            thromboembolism diagnosed in the primary care setting in             179:S62-S67.
            the United Kingdom. Arch Intern Med 2007;167:935-943.           Lidegaard 2001 (published data only}
        Inman 1968 (published data only}                                         Lidegaard 0, Schiodt AV, Poulsen EF. Oral contraceptives
            Inman WH, Chir B, Vessey MP. Investigation of deaths                 and thrombosis. Ugeskr Laeger 2001;163 (34):4549-4553.
            from pulmonary, coronary, and cerebral thrombosis and           Lidegaard 2009 (published data only}
            embolism in women of child-bearing age. BM] 1968;2:                  Lidegaard 0, Lokkegaard E, Svendsen AL, Agger
            193-9.                                                              C. Hormonal contraception and risk of venous
        Inman 1970 (published data only}                                         thromboembolism: national follow-up study. BM] 2009;
            Inman WH, Vessey MP, Westerholm B, Engelund A.                      339:62890.
            Thromboembolic Disease and the Steroidal Content of             Lindqvist 2009 (published data only}
            Oral Contraceptives. A Report to the Committee on Safety            Lindqvist PG, Epstein E, Olsson H. The relationship
            of Drugs. British Medical Journal l 970;2:203-209.                  between lifestyle factors and venous thromboembolism
                                                                                among women: a report from the MISS study. British
        IPPF 1976 (published data only}
                                                                                Journal ofHaematology 2009;144:234-240.
            Anonymous, Prospective long-term study of women on
            different contraceptives. IPPF. Med Bull 1976;10:2-3.           Lis 1993 (published data only}
                                                                                 Lis Y, Spitzer WO, Mann RD, Cockburn I, Chukwujindu
        Kieler 2003 (published data only}
                                                                                 J, Thorogood M, et al. A concurrent cohort study
             Kieler H, Persson I, Odlind V Thromboembolism and
                                                                                 of oral contraceptive use and cardiovascular risks.
             combined oral contraceptives. Spontaneous reporting of
                                                                                 Pharmacoepidemiol Drug Saf l 993;2:51-63.
             adverse drug reactions indicate at least similar risk with
             themost recent contraceptives. Liikartidningen 2003;100:       Ludwig 1970 (published data only}
             3050-2.                                                            Ludwig H. Ovulationshemmer und Venenerkrankungen.
                                                                               Ergebnisse der Angiologie und Phlebologie 1970;4:8 l-l 02.
        Lambrekht 1986 (published data only}
           Lambrekht R, Vageman V, Vinkelman B, Geinrikh P.                 Martinelli 2003 (published data only}
            [Hormonal contraceptive agents as a risk factor in the              Martinelli I, Battaglioli T, Mannucci PM. Pharmacogenetic
           development of acute thromboembolic diseases]. Khirurgiia            aspects of the use of oral contraceptives and the risk of
            (Mosk) 1986;12:90-3.                                                thrombosis. Pharmacogenetics 2003;13:589-594.

        Lawrenson 2000 (published data only}                                Meade 1980 (published data only}
            Lawrenson R, Farmer R. Venous thromboembolism and                  Meade TW, Greenberg G, Thompson SG. Progestogens and
            combined oral contraceptives: does the type of progestogen           cardiovascular reactions associated with oral contraceptives
            make a difference?. Contraception 2000;62:21S-28S.                   and a comparison of the safety of 50- and 30-mcg oestrogen
                                                                                 preparations. BM] 1980;280:1157-61.
        Legnani 2002 (published data only}
            Legnani C, Palareti G, Guazzaloca G, Cosmi B, Lunghi            Meinel 1988 (published data only}
            B, Bernardi F, Coccheri S. Venous thromboembolism in                Meinel H, Goretzlehner G, Heinemann L. Hormonal
            young women; role of thrombophilic mutations and oral               contraceptives and cardiovascular risk. Results of an East
            contraceptive use. Eur Heart J 2002;23:984-90.                      German multicenter case control study]. Zentralbl Gynakol
                                                                                1988;110: 1507-14.
        Lewis 1997 (published data only}
                                                                            Meurer 2001 (published data only}
            Lewis MA, Spitzer WO. The role of bias in observational
                                                                                Meurer LN, Slawson JG. What is the risk of venous
            studies. Contraception 1997;55: 189-194.
                                                                                thromboembolism (VT) among women taking third
        Lewis 1999b (published data only}                                       generation oral contraceptives ((COCs) in comparison with
            Lewis MA, MacRae KD, Kuhl-Habicht D, Bruppacher R,                  those taking contraceptives containing levonorgestrel?. The
            Heinemann LA, Spitzer WO. The differential risk of oral            Journal ofFamily Practice 2001;50: 108.
            contraceptives: the impact of full exposure history. Human
                                                                            Nightingale 2000 (published data only}
            Reproduction 1999;14:1493-9.
                                                                                Nightingale L, Lawrenson RA, Simpson EL, Williams TJ,
        Lewis 1999c (published data only}                                       MacRae KD, Farmer RD. The effects of age, body mass
            Lewis MA, MacRae KD, Kuhl-Habich D, Heinemann LA.                   index, smoking and general health on the risk of venous
              Venous thromboembolism and oral contraceptives. Lancet            thromboembolism in users of combined oral contraceptives.
              1999;354:1470.                                                    Eur J Contracept Reprod Health Care 2000;5:265-274.
        Lidegaard 1998a (published data only}                               Overgaard 1986 (published data only}
             Lidegaard 0, Edstrom B, Kreiner S. Oral contraceptives             Overgaard K, Hauch 0, Lidegaard 0. [Venous
             and venous thromboembolism. A case-control study.                  thromboembolic disease and oral contraceptives]. Ugeskr
             Contraception l 998;57:291-301.                                    Laeger 1986;148:2348-2350.

        Combined oral contraceptives: venous thrombosis (Review)                                                                                 16
        Copyright© 2014 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                                                                                                                00803180
Exhibit 162                                                                                                                                 JA-0002722
         Case 2:17-cv-04540-WB Document 210-1 Filed 06/14/19 Page 19 of 56




        Pearce 2005 (published data only}                                   Roach 2013 (published data only}
             Pearce HM, Layton D, Wilton LV, Shakir SAW Deep                    Roach REJ, Lijfering WM, Helmerhorst FM, Cannegieter
             vein thrombosis and pulmonary embolism reported in the             SC, Rosendaal FR, van Hylckama Vlieg A. The risk of
             Prescription Event Monitoring Study of Yasmin. British             venous thrombosis in women over 50 years old using oral
            Journal of Clinical Pharmacology 2005;60:98-102.                    contraception or postmenopausal hormone therapy. Journal
                                                                                of Thrombosis and Haemostasis 2013;11:124-131.
        Petitti 1979 (published data only}
              Petitti DB, Wingerd J, Pellegrin F, Ramcharan S. Risk of      Seaman 2004 (published data only}
             vascular disease in women. Smoking, oral contraceptives,           Seaman HE, de Vries CS, Farmer RDT. Venous
              noncontraceptive estrogens, and other factors. JAMA 1979;         thromboembolism associated with cyproterone acetate
              242:1150-4.                                                       in combination with ethinyloestradiol (Dianettel):
                                                                                observational studies using the UK General Practice
        Pini 1996 (published data only}
                                                                                Research Database. Pharmacoepidemiology and Drug Safety
             Pini M, Scoditti U, Caliumi F, Manotti C, Quintaballa R,
                                                                                2004;13:427-436.
             Pattacini A, Poli T, Tagliaferri A, di Lasio MG, Bernardi F.
             Risk of venous thromboembolism and stroke associated           Seeger 2007 (published data only}
             with oral contraceptives. Role of congenital thrombophilias.        Seeger JD, Loughlin J, Eng PM, Clifford CR, Cutone J,
             Recenti Prog Med l 996;87:331-7.                                    Walker AM. Risk of thromboembolism in women taking
                                                                                 ethinylestradiol/drospirenone and other oral contraceptives.
        Porter 1982 (published data only}
                                                                                 Obstet Gynecol 2007;110(3):587-93.
             Porter JB, Hunter JR, Danielson DA, Jick H, Stergachis A.
             Oral contraceptives and nonfatal vascular disease - recent     Seigel 1969 (published data only}
             experience. Obstet Gynecol l 982;59:299-302.                        Seigel DG, Markush RE. Oral contraceptives and relative
                                                                                 risk of death from venous and pulmonary thromboembolism
        Porter 1985 (published data only}                                        in the United States. American Journal of Epidemiology
             Porter JB, Hunter JR, Jick H, Stergachis A. Oral                    1969;90(1):11-16.
             contraceptives and nonfatal vascular disease. Obstet Gynecol
                                                                            Sidney 2004 (published data only}
             1985;66:l-4.
                                                                                Sidney S, Petitti DB, Soff DG, Cundiff DL, Tolan KK,
        Poulter 1996 (published data only}                                      Quesenberry Jr. CP. Venous thromboembolic disease in
             Poulter NR, Farley TM, Chang CL, Marmot MG, Meirik                 users of low-estrogen combined estrogen-progestin oral
             0. Safety of combined oral contraceptive pills (letter).           contraceptives. Contraception 2004;70:3-10.
             Lancet 1996;347:547.
                                                                            Spitzer 1993 (published data only}
        Primignani 2005 (published data only}                                    Spitzer WO, Thorogood M, Heinemann L. Trinational case
            Primignani M, Martinelli I, Bucciarelli P, Battaglioli T,            control study of OCs and health. Pharmacoepidemiol Drug
            Reati R, Fabris F, Dell' era A, Pappalardo E, Mannucci PM.           Sa/1993;2:21-31.
            Risk factors for thrombophilia in extrahepatic portal vein
                                                                            Stolley 1975 (published data only}
            obstruction. Hepatology 2005;41:603-8.
                                                                                 Stolley PD, Tonascia JA, Tockman MS, Sartwell PE,
        Quinn 1992 (published data only}                                         Rutledge AH, Jacobs MP. Thrombosis with low-estrogen
            Quinn DA, Thompson BT, Terrin ML, Thrall JH,                         oral contraceptives. Am] Epidemiol 1975;102:197-208.
            Athanasoulis CA, McKusick KA, Stein PD, Hales CA. A
                                                                            Suissa 1997 (published data only}
            Prospective investigation of pulmonary embolism in women
                                                                                 Suissa S, Blais L, Spitzer WO, Cusson SJ, Lewis JM,
            and men. JAMA 1992;268:1689-1696.
                                                                                 Heinemanns L. First-time use of newer oral contraceptives
        RCPG 1978 (published data only}                                          and the risk of venous thromboembolism. Contraception
           Royal College of General Practitioners' oral contraception            1997;56: 141-6.
           study. Oral contraceptives, venous thrombosis, and varicose      Thorogood 1992 (published data only}
           veins. Journal ofthe Royal College of General Practitioners          Thorogood M, Mann J, Murphy M, Vessey M. Risk factors
           1978;28:393-9.                                                       for fatal venousthromboembolism in young women: A case-
        Realini 1997 (published data only}                                      control study. International Journal ofEpidemiology 1992;
             Realini JP, Encarnacion CE, Chintapalli KN, Rees CR.               .21(1):48-52.
             Oral contraceptives and venous thromboembolism: a case-        Tosetto 2003 (published data only}
             control study designed to minimize detection bias. J Am            Tosetto A, Frezzato M, Rodeghiero F. Prevalence and risk
             Board Fam Pract 1997; 10:315-321.                                   factors of venoud non-fatal venous thromboembolism in the
        Reed 2012 (published data only}                                          active population of the VITA project. J Thromb Haermost
            Reed S, Bardenheuer K, Dinger J .. 2012, Conference:                 2003;1:1724-9.
            . VTE risk in users of combined oral contraceptives:            Tsankova 2010a (published data only}
            Impact of a 24-day regimen containing drospirenone.                 Tzankova V, Petrov V, Danchev N. Impact of oral
            Pharmacoepidemiology and Drug Safety 2012;Conference:               contraceptives and smoking on arterial and deep
            169-170.                                                             venous thrombosis: A retrospective case-control study.

        Combined oral contraceptives: venous thrombosis (Review)                                                                                 17
        Copyright© 2014 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                                                                                                                00803181
Exhibit 162                                                                                                                               JA-0002723
         Case 2:17-cv-04540-WB Document 210-1 Filed 06/14/19 Page 20 of 56




              Biotechnology & Biotechnological Equipment 2010;24:           Deeks 2003
              2026-30.                                                          Deeks JJ, Dinnes J, D'Amico R, Sowden AJ, Sakarovitch
        Tsankova 2010b (published data only}                                    C, Song F, et al. Evaluating non-randomised intervention
            Tsankova V, Petrov V, Astrug A. [Oral contraceptives                studies. Health Technology Assessment 2003;7(27): 1-173.
            increase deep venous thrombosis in smoking women],              Egger 1997
            Akush. Ginekol. 2010 (Sofiia);49(5):8-13.                           Egger M, Smith GD, Schneider M, Minder C. Bias in
        Ulmer 1997 (published data only}                                        meta-analysis detected by a simple, graphical test. BM]
            Ulmer H, Pfeifer C, Pfeiffer KR, Bruppacher R.                      1997;315:629-34. [PUBMED: 9310563]
            Hospitalization ofyoung women after selected cardiovascular     Gallo 2013
            and thromboembolic incidents in Austria 1993 and 1994                Gallo MF, Nanda K, Grimes DA, Lopez LM, Schulz
            [Hospitalisierung von jungen Frauen nach ausgew ihlten               KF. 20 µg versus >20 µg estrogen combined oral
            kardiovaskul iren und thromboembolischen Ereignissen in              contraceptives for contraception. Cochrane Database
            Osterreich 1993 und 1994]. Soz-Praventivmed 1997;42:                 of Systematic Reviews 2013, Issue 8. [DOI: 10.1002/
            342-350.                                                             1465 l 858.CD003989. pub5]
        Vallee 2001 (published data only}                                   Golder 2011
             Vallee JP. [Risk of venous thromboembolism among users of          Golder S, Lake YK, Bland M. Meta-analyses of adverse
             third-generation oral contraceptives]. Presse Med 2001 Mar         effects data derived from randomised controlled trials
             24;30:535-6.                                                       as compared to observational studies: methodological
        Van der Meer 1997 (published data only}                                 overview. PLoS Medicine 2011;8:el001026.
            Van der Meer FJM, Koster T, Vandenbroucke JP, Brier E,          Gomes 2004
             Rosendaal FR. The Leiden Thrombophilia Study (LETS).              Gomes MPV, Deitcher SR. Risk of venous thromboembolic
             Thrombosis and Haemostasis l 997;78:631-5.                          disease associated with hormonal contraceptives and

        Vessey 1969 (published data only}                                        hormonal replacement therapy: a clinical review. Archives of
             Vessey MP, Doll R. Investigation of relation between use of         Internal Medicine 2004;164:1965-76.
             oral contraceptives andthromboembolic disease. A further       Goodacre 2006
             report. BM] l 969;2(5658):651-7.                                   Goodacre S, Sampson F, Stevenson M, Wailoo A, Sutton
                                                                                A, Thomas S, et al. Measurement of the clinical and cost-
        Vessey 1986 (published data only}
                                                                                 effectiveness of non-invasive diagnostic testing strategies for
             Vessey M, Mant D, Smith A, Yeates D. Oral contraceptives
                                                                                 deep vein thrombosis. Health Technology Assessment 2006;
             and venous thromboembolism: findings in a large
                                                                                 10(15):1-168.
             prospective study. BM] 1986;292:526.
                                                                            Heinemann 2007
        WHO 1989 (published data only}
                                                                                Heinemann LAJ, Dinger JC. Range of published estimates
          WHO Collaborative Study. Cardiovascular disease and
                                                                                of venous thromboembolism incidence in young women.
          use of oral contraceptives. Bulletin of the World Health
                                                                                Contraception 2007;75:328-36.
          Organization 1989;67:417-423.
                                                                            Henzl2000
        Worralurt 2005 (published data only}
                                                                               Henzl MR, Edwards JA. Pharmacology of progestins: 17
            Worralurt C, Taneepanichskul S. Risk factors of venous
                                                                               alpha-hydroxyprogesterone derivatives and progestins of the
            thromboembolism (VT) in Thai reproductive aged female:
                                                                               first and second generation. Progestins and antiprogestins in
            King Chulalongkorn Memorial Hospital experience. J Med
                                                                               clinicalpractice. Marcel Dekker, Inc, New York, USA, 2000:
            Assoc Thai 2005;88: 1502-5.
                                                                               101-32.
        Yang 2007 (published data only}                                     Higgins 2011
            Yang CC, Kao CC. Cardiovascular diseases and the risk of            Higgins JPT, Green S (edirors). Cochrane Handbook
            venous thromboembolism: A hospital-based case-control               for Systematic Reviews of Interventions Version 5.1.0
            study. J Chin Med Assoc 2007;70: 103-9.                             [updated March 2011]. The Cochrane Collaboration,
                                                                                2011. Available from www.cochrane-handbook.org.
        Additional references
                                                                            Jansen 2008
        Bloemenkamp 2003                                                         Jansen JP, Crawford B, Bergman G, Stam W Bayesian meta-
            Bloemenkamp KW, Helmerhorst FM, Rosendaal FR,                        analysis of multiple treatment comparisons: an introduction
            Vandenbroucke JP. Thrombophilias and gynaecology. Best               to mixed treatment comparisons. Value in Health 2008;11:
            Practice & Research. Clinical Obstetrics & Gynaecology 2003;         956-64.
            17(3):509-28.                                                   Jordan 1961
        Castoldi 2010                                                           Jordan W Pulmonary embolism. Lancet 1961;278:1146-7.
            Castaldi E, Rosing J. APC resistance: biological basis and      Kearon 2003
            acquired influences. Journal of Thrombosis and Haemostasis          Kearon C. Natural history of venous thromboembolism.
            2010;8:445-53.                                                      Circulation 2003; 107:122-30.

        Combined oral contraceptives: venous thrombosis (Review)                                                                                    18
        Copyright© 2014 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                                                                                                                   00803182
Exhibit 162                                                                                                                                  JA-0002724
         Case 2:17-cv-04540-WB Document 210-1 Filed 06/14/19 Page 21 of 56




        Kemmeren 2001                                                             containing levonorgestrel on hemostasis variables. American
           Kemmeren JM, Algra A, Grobbee DF. Third generation                     Journal of Obstetrics and Gynecology 2006;195:72-7.
              oral contraceptives and risk of venous thrombosis: meta-
                                                                             Sanderson 2007
              analysis. BMJ2001;323:l-9.
                                                                                 Sanderson S, Tatt ID, Higgins JPT. Tools for assessing
        Kemmeren 2002a                                                           quality and susceptibility to bias in observational studies
           Kemmeren JM, Algra A, Meijers JC, Bouma BN,                           in epidemiology: a systematic review and annotated
           Grobbee DE. Effect of second- and third-generation oral               bibliography. International Journal ofEpidemiology 2007;
           contraceptives on fibrinolysis in the absence or presence             36:666-76.
           of the factor V Leiden mutation. Blood Coagulation &
                                                                             Sitruk-Ware 2006
           Fibrinolysis 2002;13:373-81.
                                                                                  Sitruk-Ware R. New progestagens for contraceptive use.
        Kemmeren 2002b                                                            Human Reproduction Updates 2006;12:169-78.
           Kemmeren JM, Algra A, Meijers JC, Bouma BN,
                                                                             Sitruk-Ware 2008
           Grobbee DE. Effects of second and third generation oral
                                                                                  Sitruk-Ware R. Pharmacological profile of progestins.
           contraceptives and their respective progestagens on the
                                                                                  Maturitas 2008;61(1-2):151-7.
           coagulation system in the absence or presence of the factor
           V Leiden mutation. Thrombosis and Haemostasis 2002;87:            Stata 2011 [Computer program]
           199-205.                                                               StataCorp LP. STATA Data analysis and statistical software.
        Kemmeren 2004                                                             Sta ta Corp LP, 2011.
           Kemmeren JM, Algra A, Meijers JC, Tans G, Bouma BN,               Tans 2003
           Curvers J, et al. Effect of second- and third-generation oral          Tans G, Van Hylckama Vlieg A, Thomassen MC, Curvers J,
              contraceptives on the protein C system in the absence or            Bertina RM, Rosing J, et al. Activated protein C resistance
              presence of the factor V Leiden mutation: a randomized              determined with a thrombin generation-based test predicts
              trial. Blood2004;103:927-33.                                        for venous thrombosis in men and women. British Journal
        Kluft2008                                                                 ofHaematology 2003;122:465-70.
            Kluft C, Meijer P, LaGuardia KD, Fisher AC. Comparison
                                                                             Thijs 2008
              of a transdermal contraceptive patch vs. oral contraceptives
                                                                                  Thijs V, Lemmens R, Fieuws S. Network meta-analysis:
              on hemostasis variables. Contraception 2008;77:77-83.
                                                                                  simultaneous meta-analysis of common antiplatelet
        Kristman 2005                                                             regimens after transient ischaemic attack or stroke. European
             Kristman VL, Manno M, Cote P. Methods to account for                 Heart Journal 2008;29: 1086-92.
             attrition in longitudinal data: do they work?. European
                                                                             Thorogood 1993
            Journal ofEpidemiology 2005;20:657-62.
                                                                                 Thorogood M, Villard-Mackintosh L. Combined oral
        Kuhl 1998
                                                                                 contraceptives: risks and benefits. British Medical Bulletin
            Kuhl H. Dienogest. Drugs 1998;56:834-5.
                                                                                 1993;49:124-39.
        Manwli 2012
                                                                             Tick 2010
           Manzoli L, De Vito C, Marzuillo C, Boccia A, Villari P. Oral
                                                                                  Tick LW, Doggen CJ, Rosendaal FR, Faber WR, Bousema
              contraceptives and venousthromboembolism: a systematic
                                                                                  MT, Mackay AJ, et al. Predictors of the post-thrombotic
              review and meta-analysis .. Drug Sa/2012;35:191-205.
                                                                                  syndrome with non-invasive venous examinations in
        Naess 2007                                                                patients 6 weeks after a first episode of deep vein thrombosis.
            Naess IA, Christiansen SC, Romundstad P, Cannegieter SC,             Journal a/Thrombosis and Haemostasis 2010;8:2685-92.
              Rosendaal FR, Hammerstrom J. Incidence and mortality
                                                                             van Hylckama Vlieg 2010
              of venous thrombosis: a population-based study. Journal of
                                                                                 van Hylckama Vlieg, A, Helmerhorst FM, Rosendaal FR.
              Thrombosis and Haemostasis 2007;5:692-9.
                                                                                 The risk of deep venousthrombosis associated with injectable
        Qaseem 2007
                                                                                  depot-medroxyprogesterone acetate contraceptivesor a
            Qaseem A, Snow V, Barry P, Hornbake ER, Rodnick
                                                                                  levonorgestrel intrauterine device. Arterioscler Thromb Vase
            JE, Tobolic T, et al. The Joint American Academy of
                                                                                  Biol 2010;30:2297-300.
            Family Physicians/American College of Physicians Panel on
            deep venous thrombosis/ pulmonary embolism. Practice             van Hylckama Vlieg 2011
            guideline from the American Academy of Family Physicians             van Hylckama VliegA, Middeldorp S. Hormone therapies
            and the American College of Physicians. Annals ofFamily              and venous thromboembolism: where are we now?. Journal
            Medicine 2007;5:57-62.                                               of Thrombosis and Haemostasis 2011;9:257-66.

        Rad2006                                                              Vandenbroucke 1994
           Rad M, Kluft C, Menard J, BurggraafJ, de Kam ML, Meijer               Vandenbroucke JP, Koster T, Brier E, Reitsma PH, Bertina
           P, et al. Comparative effects of a contraceptive vaginal              RM, Rosendaal FR. Increased risk of venous thrombosis in
           ring delivering a nonandrogenic progestin and continuous               oral-contraceptive users who are carriers of factor V Leiden
           ethinylestradiol and a combined oral contraceptive                     mutation. Lancet 1994;344:1453-7.

        Combined oral contraceptives: venous thrombosis (Review)                                                                                     19
        Copyright© 2014 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                                                                                                                    00803183
Exhibit 162                                                                                                                                    JA-0002725
         Case 2:17-cv-04540-WB Document 210-1 Filed 06/14/19 Page 22 of 56




        Vandenbroucke 1997                                                   White 2003
              Vandenbroucke JP, Helmerhorst FM, Bloemenkamp KW;                   White RH. The epidemiology of venous thromboembolism.
              Rosendaal FR. Third-generation oral contraceptive and               Circulation 2003; 107:I 4-8.
              deep venous thrombosis: from epidemiologic controversy
                                                                             White 2012
              to new insight in coagulation. American journal a/Obstetrics
                                                                                 White IR, Barrett JK, Jackson D, Higgins JPT. Consistency
              and Gynecology 1997;177:887-91.
                                                                                  and inconsistency in networkmeta-analysis: model
        Vandenbroucke 2001                                                        estimation using multivariate meta-regression. Research
              Vandenbroucke JP, Rosing J, Bloemenkamp KW;                         Synthesis Methods 2012;3:111-25.
              Middeldorp S, Helmerhorst FM, Bouma BN, et al. Oral
              contraceptives and the risk of venous thrombosis. New          WHO 1995
              England journal ofMedicine 2001;344:1527-35.                     Anonymous. Venous thromboembolic disease and
                                                                               combined oral contraceptives: results of international
        Vandenbroucke 2004
                                                                               multicentre case-control study. World Health Organization
              Vandenbroucke JP. Benefits and harms of drug treatments.
                                                                               Collaborative Study of Cardiovascular Disease and Steroid
              BM] 2004;329:2-3.
                                                                               Hormone Contraception. Lancet 1995;346:1575-82.
        Vandenbroucke 2006
            Vandenbroucke JP. What is the best evidence for                  WHO 1998
              determining harms of medical treatment?. Canadian                Anonymous. Cardiovascular disease and steroid hormone
              Medical Association Journal 2006; 174:645-6.                     contraception. Report of a WHO Scientific Group. World
        Vandenbroucke 2008                                                     Health Organization Technical Report Series 1998;877: 1-89.
              Vandenbroucke JP. Observational research, randomised
              trials, and two views of medical science. PLoS Medicine        References to other published versions of this review
              2008;5:339-43.
        Wells 1995                                                           Stegeman 2013
              Wells PS, Hirsh J, Anderson DR, Lensing AW, Foster G,               Stegeman BH, de Bastos M, Rosendaal FR, van Hylckama
              Kearon C, et al. Accuracy of clinical assessment of deep-           Vlieg A, Helmerhorst FM, Stijnen T, et al. Different
              vein thrombosis. Lancet 1995;345:1326-30.                           combined oral contraceptives and the risk of venous
        Wharton 1988                                                              thrombosis: systematic review and network meta-analysis.
              Wharton C, Blackburn R. Lower dose pills. Population                BM] 2013;347:f5298. [PUBMED: 24030561]
              Reports 1988;16:l-31.                                          * Indicates the major publication for the study




        Combined oral contraceptives: venous thrombosis (Review)                                                                                 20
        Copyright© 2014 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                                                                                                              00803184
Exhibit 162                                                                                                                                 JA-0002726
         Case 2:17-cv-04540-WB Document 210-1 Filed 06/14/19 Page 23 of 56




        CHARACTERISTICS OF STUDIES


        Characteristics of included studies [ordered by study /DJ

        Andersen 1998


         Methods         Case control study


         Participants    67 cases/ 134 controls (hospital discharge)
                         diagnosis: anticoagulation


         Interventions   3rd generation


         Outcomes        Events during 3rd generation: 16 / 23. Non-use: 27 I 133.
                         Adjustment for confounding: yes (matched)


         Notes           Denmark


        Bird 2013

         Methods         cohort study


         Participants    2001-2009
                         432,178 women/ 263,902 women years (healthcare plan)
                         age: 18-46 y
                         diagnosis: anticoagulation


         Interventions   2nd generation and Drospirenone


         Outcomes        Events during 2nd generation: 118 / 132,681. Drospirenone: 236 / 131,221
                         Adjustment for confounding: yes


         Notes           USA


        Bloemenkamp 1995

         Methods         case control study


         Participants    1988-1995
                         126 cases/ 159 controls (community based)
                         age: 15-49 y
                         diagnosis: anticoagulation


         Interventions   1st, 2nd and 3rd generation


         Outcomes        Events during 1st genaration: 8 / 13; 2nd generation 20 I 38; 3rd generation 37 I 52. Non-use: 46 I 150
                         Adjustment for confounding: yes




        Combined oral contraceptives: venous thrombosis (Review)                                                                        21
        Copyright© 2014 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                                                                                                     00803185
Exhibit 162                                                                                                                        JA-0002727
         Case 2:17-cv-04540-WB Document 210-1 Filed 06/14/19 Page 24 of 56




        Bloemenkamp 1995        ( Continued)



         Notes           The Netherlands


        Bloemenkamp 1999

         Methods         case control study


         Participants    1982-1995
                         185 cases/ 591 controls (community based)
                         age: 15-49 y
                         diagnosis: anticoagulation


         Interventions   1st, 2nd and 3rd generation


         Outcomes        Events during 1st genaration: 18 / 46; 2nd generation 8 / 22; 3rd generation 33 / 67. Non-use: 83 I 511
                         Adjustment for confounding: yes


         Notes           The Netherlands


        Farmer 1996

         Methods         cohort study


         Participants    30 cases/ 697,000 women (general practioners database)
                         age 14-45 y
                         diagnosis: anticoagulation


         Interventions   2nd and 3rd generation


         Outcomes        Events using during 2nd generation 14 / 76,600; 3rd generation 15 / 65,100
                         Adjustment for confounding: yes


         Notes           United Kingdom



        Farmer 1998

         Methods         case control study


         Participants    1992-1995
                         42 cases / 168 controls (healthcare plan)
                         age: 18-49 y
                         diagnosis: anticoagulation


         Interventions   2nd and 3rd generation


         Outcomes        Events during 2nd generation 27 I 116; 3rd generation 15 / 79
                         Adjustment for confounding: yes (matched)

        Combined oral contraceptives: venous thrombosis (Review)                                                                        22
        Copyright© 2014 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                                                                                                     00803186
Exhibit 162                                                                                                                        JA-0002728
         Case 2:17-cv-04540-WB Document 210-1 Filed 06/14/19 Page 25 of 56




        Farmer 1998      ( Continued)



         Notes           Germany


        Farmer 2000

         Methods         cohort study

         Participants    1992-1997
                         287 cases / 783,876 women years (prescription database)
                         age: 15-49 y
                         diagnosis: ad hoc


         Interventions   1st, 2nd and 3rd generation

         Outcomes        Events during 1st generation: 12 / 39,421; 2nd generation 98 / 307,070; 3rd generation 161 / 374,129
                         Adjustment for confounding: no

         Notes           United Kingdom ('General Practice Research Database', GRPD)



        Gronich 2011

         Methods         cohort study

         Participants    2002-2008
                         329,995 women/ 819,749 women years (healthcare plan)
                         age: 12-50 y
                         diagnosis: ad hoc


         Interventions   2nd and 3rd generation

         Outcomes        Events during 2nd generation 23 / 33,187; 3rd generation 384 / 651,455
                         Adjustment for confounding: yes

         Notes           Israel


        Hedenmalm 2004

         Methods         cohort study

         Participants    1965-2001
                         172 cases/ 10,016,194 treatment years (community based)
                         diagnosis: medical records


         Interventions   1st, 2nd and 3rd generation

         Outcomes        Events during 1st generation 36 I 1,898,899; 2nd generation 74 / 6,343,562; 3rd generation 83 I 1,739,393
                         Adjustment for confounding: no

        Combined oral contraceptives: venous thrombosis (Review)                                                                      23
        Copyright© 2014 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                                                                                                     00803187
Exhibit 162                                                                                                                     JA-0002729
         Case 2:17-cv-04540-WB Document 210-1 Filed 06/14/19 Page 26 of 56




        Hedenmalm 2004        ( Continued)



         Notes           Sweden


        Heinemann 2002

         Methods         case control study

         Participants    1994-1999
                         606 cases/ 2,942 controls (community based)
                         age: 15-49 y
                         diagnosis: clinical criteria

         Interventions   1st, 2nd and 3rd generation

         Outcomes        Events during 1st generation 45 / 190; 2nd generation 131 / 865; 3rd generation 28 I 195. Non-use 246 / 2,115
                         Adjustment for confounding: yes

         Notes           Germany


        Heinemann 2010

         Methods         case control study

         Participants    2002-2006
                         451 cases/ 1,920 controls (community based)
                         age: 15-49 y
                         diagnosis: clinical criteria

         Interventions   2nd and 3rd generation


         Outcomes        Events during 2nd generation 61 / 245; 3rd generation 62 / 238; Non-use 70 / 1,215
                         Adjustment for confounding: yes


         Notes           Austria


        Herings 1999

         Methods         cohort study

         Participants    1986-1995
                         33 cases/ 450,000 women (prescription database)
                         age: 15-49 y
                         diagnosis: ad hoc


         Interventions   2nd and 3rd generation




        Combined oral contraceptives: venous thrombosis (Review)                                                                         24
        Copyright© 2014 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                                                                                                   00803188
Exhibit 162                                                                                                                     JA-0002730
         Case 2:17-cv-04540-WB Document 210-1 Filed 06/14/19 Page 27 of 56




        Herings 1999     (Continued)



         Outcomes        Events during 2nd generation 29 / 121,411; 3rd generation 49 I 88,295
                         Adjustment for confounding: yes

         Notes           The Netherlands


        Jick2006

         Methods         nested case control study

         Participants    2000-2005
                         281 cases/ 1,055 controls (claims database)
                         age: 15-39 y
                         diagnosis: anticoagulation

         Interventions   2nd and 3rd generation

         Outcomes        Events during 2nd generation 70 / 386; 3rd generation 211 / 950
                         Adjustment for confounding: yes (matched)

         Notes           USA


        Jick 2011

         Methods         nested case control study

         Participants    2002-2008
                         186 cases/ 681 controls (claims database)
                         age: 15-44 y
                         diagnosis: anticoagulation

         Interventions   2nd generation and Drospirenone

         Outcomes        Events during 2nd generation: 65 / 433. Drospirenone: 121 / 434
                         Adjustment for confounding: yes (matched)

         Notes           USA


        Lewis 1996

         Methods         case control study

         Participants    1991-1995
                         505 cases/ 1,877 controls (community based)
                         age: 16-45 y
                         diagnosis: clinical symptoms



        Combined oral contraceptives: venous thrombosis (Review)                                      25
        Copyright© 2014 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                                                                   00803189
Exhibit 162                                                                                      JA-0002731
         Case 2:17-cv-04540-WB Document 210-1 Filed 06/14/19 Page 28 of 56




        Lewis 1996       ( Continued)



         Interventions     2nd and 3rd generation

         Outcomes         Events during 2nd generation 96 / 419; 3rd generation 156 / 451
                          Adjustment for confounding: yes (matched)

         Notes             UK and Germany ('Transnational study')



        Lidegaard 2002

         Methods           case control study

         Participants      1994-1998
                           987 cases/ 4,054 controls (community based)
                           age: 15-44 y
                           diagnosis: discharges

         Interventions     1st, 2nd and 3rd generation

         Outcomes         Events during 1st generation 36 I 143; 2nd generation 98 / 296; 3rd generation 351 / 1,204. Non-use 458 / 3,196
                          Adjustment for confounding: yes (matched)


         Notes             Denmark


        Lidegaard 2011

         Methods           Cohort study

         Participants      2001-2009
                           1,436,310 women/ 9,954,925 women years (community based)
                           age: 15-49 y
                           diagnosis: anticoagulation

         Interventions     1st, 2nd and 3rd generation, Cyproterone and Drospirenone

         Outcomes         Events during 1st generation 21 / 34,203; 2nd generation 198 / 233,912; 3rd generation 1,747 / 2,049,368; Cypro-
                          terone 109 / 120,934; Drospirenone 289 / 309,914. Non-use 1,812 / 4,960,730
                          Adjustment for confounding: yes

         Notes             Denmark




        Combined oral contraceptives: venous thrombosis (Review)                                                                        26
        Copyright© 2014 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                                                                                                    00803190
Exhibit 162                                                                                                                       JA-0002732
         Case 2:17-cv-04540-WB Document 210-1 Filed 06/14/19 Page 29 of 56




        Martinelli 1999

         Methods          case control study


         Participants     1995-1998
                          total number of women was unclear, however, numberss were available for contraceptive of interest (community
                          based)
                          diagnosis: ad hoc


         Interventions    3rd generation


         Outcomes         Events during 3rd generation 43 / 79. Non-use 41 / 179.
                          Adjustment for confounding: no


         Notes            Italy



        Parkin 2000

         Methods          case control study


         Participants     1990-1998
                          26 cases/ 111 controls (general practioner database)
                          age: not postmenopausal
                          diagnosis: death certficate


         Interventions    2nd and 3rd generation


         Outcomes         Events during 2nd generation 3 / 11; 3rd generation 12 / 27. Non-use 9 I 95
                          Adjustment for confounding: yes


         Notes            New Zealand


        Parkin 2011

         Methods          nested case control study


         Participants     2002-2009
                          61 cases/ 215 controls (general practioners database)
                          age: 15-44 y
                          diagnosis: anticoagulation


         Interventions    2nd generation and Drospirenone


         Outcomes         Events during 2nd generation 44 / 233; Drospirenone 17 / 43.
                          Adjustment for confounding: yes (matched)


         Notes            UK




        Combined oral contraceptives: venous thrombosis (Review)                                                                    27
        Copyright© 2014 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                                                                                                00803191
Exhibit 162                                                                                                                   JA-0002733
         Case 2:17-cv-04540-WB Document 210-1 Filed 06/14/19 Page 30 of 56




        Samuelsson 2004

         Methods         cohort study

         Participants    1991-2000
                         88 cases/ 243,723 women years (adverse events database)
                         age: 15-44 y
                         diagnosis: anticoagulation

         Interventions   3rd generation


         Outcomes        Events during 3rd generation 17 / 14,819. Non-use 32 / 171,206
                         Adjustment for confounding: no

         Notes           Sweden


        Todd 1999

         Methods         cohort study

         Participants    1992-1997
                         99 cases/ 216,356 women years (healthcare plan)
                         age: 15-49 y
                         diagnosis: anticoagulation

         Interventions   2nd and 3rd generation

         Outcomes        Events during 2nd generation 32 / 76,993; 3rd generation 53 / 92,052
                         Adjustment for confounding: no

         Notes           UK


        van Hylckama Vlieg 2009

         Methods         case control study

         Participants    1999-2004
                         1,525 cases/ 1,760 controls (community based)
                         age: <50 y
                         diagnosis: anticoagulation

         Interventions   1st, 2nd and 3rd generation

         Outcomes        Events during 1st generation 55 / 81; 2nd generation 382 / 672; 3rd generation 412 / 582. Non-use 421 / 1,523
                         Adjustment for confounding: yes

         Notes           The Netherlands




        Combined oral contraceptives: venous thrombosis (Review)                                                                         28
        Copyright© 2014 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                                                                                                   00803192
Exhibit 162                                                                                                                     JA-0002734
         Case 2:17-cv-04540-WB Document 210-1 Filed 06/14/19 Page 31 of 56




        WHO 1995a

         Methods         case control study

         Participants    1989-1993
                         WHO 1 in Europe: 433 cases/ 1,044 controls
                         WHO 2 in developing countries: 710 cases/ 1,954 controls
                         WHO 1 and 2: community based
                         age: 20-44 y
                         diagnosis: clinical criteria

         Interventions   1st, 2nd and 3rd generation

         Outcomes        WHO 1: Events during 1st generation 29 / 74; 2nd generation 156 / 392; 3rd generation 53 / 104. Non-use 168 /
                         855
                         WHO 2: Events during 1st generation 26 / 65; 2nd generation 153 / 337; 3rd generation 18 / 25. Non-use 505 / 2,
                         220
                         WHO 1 and 2: adjustment for confounding: yes

         Notes           WHO 1: Europe
                         WHO 2: developing countries



        WHO 19956

         Methods         case control study

         Participants    1989-1993
                         829 cases/ 1,979 controls (community based)
                         diagnosis: clinical criteria

         Interventions   2nd and 3rd generation

         Outcomes        Events during 2nd generation 137 / 340; 3rd generation 71 / 127. Non-use 397 / 1,916
                         Adjustment for confounding: yes (matched)


         Notes           Brazil, Chile, Colombia, Germany, Hong Kong, Hungary, Jamaica, Thailand, UK



        Characteristics of excluded studies [ordered by study /DJ



         Study                 Reason for exclusion

         Amundsen 2000         No data on progestagen type or ethinylestradiol dose


         Austin 2009           Other hormonal contraceptives, such as transdermal patch, vaginal ring, were included

         Barsoum 2010          No data on progestagen type or ethinylestradiol dose



        Combined oral contraceptives: venous thrombosis (Review)                                                                      29
        Copyright© 2014 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                                                                                                  00803193
Exhibit 162                                                                                                                     JA-0002735
         Case 2:17-cv-04540-WB Document 210-1 Filed 06/14/19 Page 32 of 56




        ( Continued)



         BCDSP 1973            No data on progestagen type or ethinylestradiol dose


         Bergendal 2012        No data on progestagen type or ethinylestradiol dose


         Bernstein 1986        No data on progestagen type or ethinylestradiol dose


         Bonifacj 1997         Included recurrent venous thrombosis


         Bottiger 1980         No data on ethinylestradiol dose


         Burnhill 1999         Included progestagen-only contraceptives and retinal vein thrombosis


         Diddle 1978           Less than 10 venous thrombosis cases

         Dinger 2007           Included recurrent venous thrombosis


         Dinger 2010           Included recurrent venous thrombosis


         Eng 2008              Compared drospirenone versus other oral contraceptive users


         Farmer 1997           Ecologic study


         Fuertes 1971          Unclear reference group


         Gerstman 1991         Incomplete data on contraceptive use


         Girolami 2004         Included not only venous thrombosis


         Grodstein 1996        No data on progestagen type or ethinylestradiol dose


         Grounds 1974          Included not only venous thrombosis

         Hall 2012             No data on venous thrombosis

         Hedenmalm 2005        Included recurrent venous thrombosis and cerebral vein thrombosis

         Heinemann 2000        Report on Transnational study, already included (Lewis 1996, Lewis 1999)


         Heimrich 1987         Incomplete data on contraceptive use

         Herings 1999a         Data already included: Herings 1999


         Heuser 2004           No extractable number of exposed and non-exposed women

         Hirvonen 1990         No data on progestagen type or ethinylestradiol dose


         Huerta 2007           No data on progestagen type or ethinylestradiol dose

        Combined oral contraceptives: venous thrombosis (Review)                                               30
        Copyright© 2014 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                                                                            00803194
Exhibit 162                                                                                               JA-0002736
         Case 2:17-cv-04540-WB Document 210-1 Filed 06/14/19 Page 33 of 56




        ( Continued)



         Inman 1968            No data on progestagen type or ethinylestradiol dose

         Inman 1970            No data on progestagen type or ethinylestradiol dose

         IPPF 1976             Communication to the editor

         Kieler 2003           Included recurrent venous thrombosis

         Lambrekht 1986        No data on venous thrombosis

         Lawrenson 2000        Review

         Legnani2002           Included recurrent venous thrombosis

         Lewis 1997            Report on Transnational study, already included (Lewis 1996)

         Lewis 19996           Report on Transnational study, already included: Lewis 1996, Lewis 1999)

         Lewis 1999c           Commentary

         Lidegaard 1998a       Updated study see Lidegaard 2002

         Lidegaard 19986       Review

         Lidegaard 2001        Review

         Lidegaard 2009        Updated study of this 2009 study (Lidegaard 2011 ) is included

         Lindqvist 2009        No data on progestagen type or ethinylestradiol dose

         Lis 1993              Publication of study protocol

         Ludwig 1970           Unclear what is defined as high progestagen

         Martinelli 2003       No data on progestagen type or ethinylestradiol dose

         Meade 1980            Included not only venous thrombosis

         Meinel 1988           Included not only venous thrombosis and no data on progestagen type or ethinylestradiol dose

         Meurer 2001           Review

         Nightingale 2000      2000 443
                               Duplicate report on GPRD (Farmer 2000) and Mediplus Databases (Todd 1999)

         Overgaard 1986        No data on progestagen type or ethinylestradiol dose



        Combined oral contraceptives: venous thrombosis (Review)                                                                   31
        Copyright© 2014 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                                                                                                00803195
Exhibit 162                                                                                                                   JA-0002737
         Case 2:17-cv-04540-WB Document 210-1 Filed 06/14/19 Page 34 of 56




        ( Continued)



         Pearce 2005           No comparison was included


         Petitti 1979          No data on progestagen type or ethinylestradiol dose


         Pini 1996             Included not only venous thrombosis and included recurrent venous thrombosis

         Porter 1982           Less than 10 venous thrombosis events

         Porter 1985           Less than 10 venous thrombosis events

         Poulter 1996          Data already included (WHO 1995)


         Primignani 2005       Included not only venous thrombosis


         Quinn 1992            No data on progestagen type or ethinylestradiol dose


         RCPG 1978             Included not only venous thrombosis


         Realini 1997          Less than 10 venous thrombosis events

         Reed 2012             Compared with other contraceptives


         Roach 2013            No data on progestagen type or ethinylestradiol dose


         Seaman 2004           Included recurrent venous thrombosis

         Seeger 2007           Included recurrent venous thrombosis


         Seigel 1969           No data on progestagen type or ethinylestradiol dose


         Sidney 2004           Incomplete data on contraceptive use


         Spitzer 1993          Publication of study protocol


         Stolley 1975          Included not only venous thrombosis


         Suissa 1997           Duration of contraceptive use on Transnational study, already included (Lewis 1996, Lewis 1999)


         Thorogood 1992        Included recurrent venous thrombosis and no data on progestagen type or ethinylestradiol dose


         Tosetto 2003          No data on progestagen type or ethinylestradiol dose


         Tsankova 201 0a       Compared ever users versus never users


         Tsankova 20106        No data on progestagen type or ethinylestradiol dose


         Ulmer 1997            No data on progestagen type or ethinylestradiol dose


        Combined oral contraceptives: venous thrombosis (Review)                                                                      32
        Copyright© 2014 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                                                                                                   00803196
Exhibit 162                                                                                                                      JA-0002738
         Case 2:17-cv-04540-WB Document 210-1 Filed 06/14/19 Page 35 of 56




        ( Continued)



         Vallee 2001           Review

         Van der Meer 1997     Review

         Vessey 1969           Included recurrent venous thrombosis


         Vessey 1986           Incomplete data on contraceptive use


         WHO 1989              No data on progestagen type or ethinylestradiol dose


         Worralurt 2005        Included recurrent venous thrombosis and no data on progestagen type or ethinylestradiol dose


         Yang 2007             Exposed consisted of hormone replacement therapy users and oral contraceptive users




        Combined oral contraceptives: venous thrombosis (Review)                                                                    33
        Copyright© 2014 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                                                                                                 00803197
Exhibit 162                                                                                                                    JA-0002739
         Case 2:17-cv-04540-WB Document 210-1 Filed 06/14/19 Page 36 of 56




        DATA AND ANALYSES
        This review has no analyses.



        ADDITIONAL TABLES
        Table 1. Abbreviations


         Specific abbreviations    Explanation

         APC                       Activated protein C

         APTT                      Activated partial thromboplastin time

         C                         Cohort study

         CC                        Case-control study

         COC                       Combined oral contraceptive

         CT                        Computed axial tomography

         DVT                       Deep-vein thrombosis

         MRI                       Magnetic resonance imaging

         NA                        Not applicable

         NCC                       Nested case-control study

         PCS                       Prospective cohort study

         PTS                       Post-thrombotic syndrome

         RCT                       Randomized controlled trial

         V/Q                       Ventilation-perfusion

         20LNG                     20 µg ethinylestradiol with levonorgestrel


         30LNG                     30 µg ethinylestradiol with levonorgestrel

         50LNG                     50 µg ethinylestradiol with levonorgestrel

         20GSD                     20 µg ethinylestradiol with gestodene

         30GSD                     30 µg ethinylestradiol with gestodene

         20DSG                     20 µg ethinylestradiol with desogestrel


        Combined oral contraceptives: venous thrombosis (Review)                                34
        Copyright© 2014 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                                                             00803198
Exhibit 162                                                                                JA-0002740
         Case 2:17-cv-04540-WB Document 210-1 Filed 06/14/19 Page 37 of 56




        Table 1. Abbreviations      ( Continued)



         30DSG                     30 µg ethinylestradiol with desogestrel


         35NRG                     35 µg ethinylestradiol with norgestimate


         35CPA                     35 µg ethinylestradiol with cyproterone acetate


         30DRSP                    30 µg ethinylestradiol with drospirenone



        Table 2. List of study design features



         Question         and RCT      PCS    RCS     NCC      CC
         checklist

         Was there a com-
         parison:

         Between         two Y         y      y       y        y
         or more groups of
         participants receiv-
         ing different inter-
         ventions?

         Within the same       P       N      N       N        N
         group of partici-
         pants over time?


         Were participants
         allocated to groups
         by:

         Concealed random-     Y       N      N       N        N
         ization?

         Quasi-                N       N      N       N        N
         randomization?

         Other action of re-   N       N      N       N        N
         searchers?

         Time differences?     N       N      N       N        N

         Location              N       p       p      NA       NA
         differences?

         Treatment             N       p       p      N        N
         decisions?



        Combined oral contraceptives: venous thrombosis (Review)                                35
        Copyright© 2014 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                                                             00803199
Exhibit 162                                                                                JA-0002741
         Case 2:17-cv-04540-WB Document 210-1 Filed 06/14/19 Page 38 of 56




        Table 2. List of study design features     ( Continued)



         Participants' prefer-   N     p      p       N           N
         ences?

         On the basis of out-    N     N      N       y           y
         come?

         Some other process?
         (specify)


         Which parts of the
         study were prospec-
         tive:

         Identification    of y        y      N       y           N
         participants?


         Assessment of base-     y     y      N       y           N
         line and allocation
         to intervention?


         Assessment of out-      y     y      p       y           N
         comes?

         Generation of hy-       y     y      y       y           p
         potheses?


         On what variables
         was comparability
         between groups as-
         sessed:

         Potential               p     p      p       p           p
         confounders?

         Baseline assessment     p     p      p       N           N
         of outcome van-
         ables?

        RCT = randomized clinical trial
        PCS = prospective cohort study
        RCS = retrospective cohort study
        NCC = nested case-control study
        CC = case-control study
        Y = yes
        N = no
        P = possibly
        NA = not applicable




        Combined oral contraceptives: venous thrombosis (Review)                                36
        Copyright© 2014 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                                                             00803200
Exhibit 162                                                                                JA-0002742
         Case 2:17-cv-04540-WB Document 210-1 Filed 06/14/19 Page 39 of 56




        Table 3. Checklist for data collection/study assessment



         Note: Users need to be very clear about the way in which the terms 'group' and 'cluster' are used in these tables. The above table only
         refers to groups, which is used in its conventional sense to mean a number of individual participants. With the exception of allocation
         on the basis of outcome, 'group' can be interpreted synonymously with 'intervention group'. Although individuals are nested in
         clusters, a cluster does not necessarily represent a fixed collection of individuals. For instance, in cluster-allocated studies, clusters are
         often studied at two or more time points (periods) with different collections of individuals contributing to the data collected at each
         time point
         Was there a comparison?
         Typically, researchers compare two or more groups that receive different interventions; the groups may be studied over the same time
         period, or over different time periods (see below). Sometimes researchers compare outcomes in just one group but at two time points.
         It is also possible that researchers may have done both, i.e., studying two or more groups and measuring outcomes at more than one
         time point
         How were participants/clusters allocated to groups?
         These items aim to describe how groups were formed. None will apply if the study does not compare two or more groups of
         participants. The information is often not reported or is difficult to find in a paper. The items provided cover the main ways in which
         groups may be formed. More than one option may apply to a single study, although some options are mutually exclusive (i.e., a study
         is either randomized or not)
         - Randomization: Allocation was carried out on the basis of truly random sequence. Check carefully whether allocation was adequately
         concealed until participants were definitively recruited
         - Quasi-randomization: Allocation was done on the basis of a pseudo-random sequence, e.g., odd/even hospital number or date of
         birth, alternation. Note: when such methods are used, the problem is that allocation is rarely concealed
         - By other action of researchers: this is a catch-all category and further details should be noted if the researchers report them. Allocation
         happened as the result of some decision or system applied by the researchers. For example, participants managed in particular 'units'
         of provision (e.g. wards, general practices) were' chosen' to receive the intervention and participants managed in other units to receive
         the control intervention
         - Time differences: Recruitment to groups did not occur contemporaneously. For example, in a historically controlled study participants
         in the control group are typically recruited earlier in time than participants in the intervention group; the intervention is then
         introduced and participants receiving the intervention are recruited. Both groups are usually recruited in the same setting. If the
         design was under the control of the researchers, both this option and 'other action of researchers' must be ticked for a single study.
         If the design 'came about' by the introduction of a new intervention, both this option and 'treatment decisions' must be ticked for a
         single study
         - Location differences: Two or more groups in different geographic areas were compared, and the choice of which area(s) received the
         intervention and control interventions was not made randomly. So, both this option and 'other action of researchers' could be ticked
         for a single study
         - Treatment decisions: Intervention and control groups were formed by naturally occurring variation in treatment decisions. This
         option is intended to reflect treatment decisions taken mainly by the clinicians responsible; the following option is intended to reflect
         treatment decisions made mainly on the basis of participants' preferences. If treatment preferences are uniform for particular provider
         'units', or switch over time, both this option and 'location' or 'time' differences should be ticked
         - Patient preferences: Intervention and control groups were formed by naturally occurring variation in patients' preferences. This
         option is intended to reflect treatment decisions made mainly on the basis of patients' preferences; the previous option is intended to
         reflect treatment decisions taken mainly by the clinicians responsible
         - On the basis of outcome: A group of people who experienced a particular outcome of interest were compared with a group of people
         who did not, i.e., a case-control study. Note: this option should be ticked for papers that report analyses of multiple risk factors for
         a particular outcome in a large series of participants, i.e. in which the total study population is divided into those who experienced
         the outcome and those who did not. These studies are much closer to nested case-control studies than cohort studies, even when
         longitudinal data are collected prospectively for consecutive patients
         Which parts of the study were prospective?
         These items aim to describe which parts of the study were conducted prospectively. In a randomized controlled trial, all four of these
         items would be prospective. For non-randomized trials (NRS) it is also possible that all four are prospective, although inadequate detail
         may be presented to discern this, particularly for generation of hypotheses. In some cohort studies, participants may be identified,

        Combined oral contraceptives: venous thrombosis (Review)                                                                                     37
        Copyright© 2014 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                                                                                                                00803201
Exhibit 162                                                                                                                                  JA-0002743
         Case 2:17-cv-04540-WB Document 210-1 Filed 06/14/19 Page 40 of 56




        Table 3. Checklist for data collection/study assessment



         and have been allocated   to   treatment retrospectively, but outcomes are ascertained prospectively
         On what variables was comparabiliry of groups assessed?
         These questions should identify 'before-and-after' studies. Baseline assessment of outcome variables is particularly useful when
         outcomes are measured on continuous scales, e.g., health status or quality oflife
         Response options
         Try to use only 'Yes', 'No', and 'Can't tell' response options. 'NA' should be used if a study does not report a comparison between
         groups


        Table 4. Included publications with data on generation of progestogens and reference group non-use



         Design    Study                   Study design         Non-use              1st                 2nd                 3rd


                                                                n event / n total    n event / n total   n event / n total   n event / n total

                   Bloemenkamp             case control         46 I 150             8 I 13              20 I 38             37 I 52
                   1995

                   Bloemenkamp             case control         83 I 511             18 / 46             8122                33 / 67
                   1999

                   Heinemann 2002          case control         246/2,115            45 / 190            131 / 865           28 /195

                   Lidegaard 2011          cohort               1,812 / 4,960,730    21 / 34,203         198 / 233,912       1,747 I 2,049,368

                   van Hylckama            case control         421 / l,523          55 I 81             382 / 672           412 / 582
                   Vlieg 2009

                   WHO           1995a case control             168 / 855            29 / 74             156 / 392           53 / 104
                   WHOl

                   WHO           1995a case control             505 I 2,220          26165               153 / 337           18 / 25
                   WHO2

         2         Heinemann 2010          case control         70 I 1,215                               61 / 245            62 I 238

                   Lidegaard 2002          case control         458 I 3,196                              98 I 296            351/1,204

                   Parkin 2000             case control         91 95                                    3 / 11              12 / 27

                   WHO 19956               case control         397 / 1,916                              137 / 340           71 / 127

         3         Andersen 1998           case control         27 I 133                                                     16 / 23

                   Martinelli 1999         case control         41 / 179                                                     43 / 79

                   Samuelsson 2004         cohort               32 / 171,206                                                 17 / 14,819

         4         Farmer 2000             cohort                                    12 / 39,421         98 I 307,070        161 / 374,129

        Combined oral contraceptives: venous thrombosis (Review)                                                                                 38
        Copyright© 2014 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                                                                                                           00803202
Exhibit 162                                                                                                                              JA-0002744
         Case 2:17-cv-04540-WB Document 210-1 Filed 06/14/19 Page 41 of 56




        Table 4. Included publications with data on generation of progestogens and reference group non-use            ( Continued)




                   Hedenmalm 2004      cohort                                      36 I 1,898,899   74 I 6,343,562      83 I 1,739,393

         5         Farmer 1996         cohort                                                       14 / 76,600         15 / 65,100

                   Farmer 1998         case control                                                 27 I 116            15 / 79

                   Gronich 2011        cohort                                                       23 I 33,187         384 / 651,455

                   Herings 1999        cohort                                                       29 I 121,411        49 I 88,295

                   Jick 2006           nested case control   -                                      70 I 386            211 /950

                   Lewis 1996          case control                                                 96 I 419            156/451

                   Todd 1999           cohort                                                       32 I 76,993         53 / 92,052

         Total can be total number of women in the group, or the total follow-up time                                                          Total can be t
         Design refers to the type and number of direct comparisons provided in a single study                                                 women in the gr
         Studies with the same design provide direct comparisons of exactly the same generations or same individual oral contraceptives        follow-up time
                                                                                                                                               Design refers to ti
                                                                                                                                               ber of direct o
                                                                                                                                               vided in a single
                                                                                                                                               Studies with the
                                                                                                                                               vide direct comp
                                                                                                                                               the same genera1
                                                                                                                                               dividual oral con



        Table 5. Study specific adjusted risk estimates: generations of contraceptives



         Study              Comparison in RR (95% CI)


                            1st vs non-use      2nd vs non-use    3nd vs non-use       1st vs 2nd   3nd vs 2nd       1st vs 3nd

         Andersen 1998                                            48.6 (5.6-423)

         Bloemenkamp
         1995

         Bloemenkamp
         1999

         Farmer 1996

         Farmer 1998

         Farmer 2000



        Combined oral contraceptives: venous thrombosis (Review)                                                                          39
        Copyright© 2014 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                                                                                                        00803203
Exhibit 162                                                                                                                          JA-0002745
         Case 2:17-cv-04540-WB Document 210-1 Filed 06/14/19 Page 42 of 56




        Table 5. Study specific adjusted risk estimates: generations of contraceptives      ( Continued)




         Gronich 2011

         Hedenmalm
         2004

         Heinemann          8.1 (5.3-12.5)     4.9 (3.5-6.9)      4.3 (2.6-7.2)                      0.9 (0.6-1.4)
         2002

         Heinemann                             6.9 (4.3-10.9)     8.1 (5.0-13.1)
         2010

         Herings 1999                                                                                3.5 (1.4-8.8)

         Jick 2006

         Lewis 1996         6.2 (3.8-10.2      3.4 (2.4-4.6)      5.4 (3.9-7.3)                      1.6 (1.2-2.2)

         Lidegaard 2002     4.1 (2.4-7.1)      2.9 (2.2-3.8)      4.0 (3.2-4.9)      1.5 (0.9-2.7)   1.3 (1.0-1.8)

         Lidegaard 2011

         Martinelli 1999

         Parkin 2000

         Samuelsson
         2004

         Todd 1999

         van Hylckama
         Vlieg 2009

         WHO         1995a -
         WHOl

         WHO  1995a -
         WHO2

         WHO 19956




        Combined oral contraceptives: venous thrombosis (Review)                                                          40
        Copyright© 2014 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                                                                                       00803204
Exhibit 162                                                                                                          JA-0002746
         Case 2:17-cv-04540-WB Document 210-1 Filed 06/14/19 Page 43 of 56




        Table 6. Network meta-analysis, by generation of progestogen used in combined oral contraceptives



                    Reference group

                    Non-use              1st               2nd                 3rd

         Non-use

         1st        3.2 (2.0-5.1)

         2nd        2.8 (2.0-4.1)        0.9 (0.6-1.4)

         3rd        3.8 (2.7-5.4)        1.2 (0.8-1.9)     1.3 (1.0-1.8)

         Data are in relative risk (95% CI) of venous thrombosis                                                                          Data are in relati


        Table 7. Included publications with data on the 3 / 10 selected contraceptives and reference group non-use (see also Table 8)



         Design    Study               Study design             Non-use              20LNG         30LNG          SO LNG

                                       n event / n total

                   van Hylckama        Case-control             421 / l,523          8 / 14        485 I 858      60 I 80
                   Vlieg 2009

         2         Lidegaard 2011      Cohort                   1,812 / 4,960,730    -             78 I 104,251   31 / 23,691

         3         Parkin 2000         Case-control             91 95                              2/6            0/2

         4         Lidegaard 2002      Case-control             458 I 2,738                                       12 / 28

         5          Bloemenkamp          Case-control               83 I 511                         18 / 46
                    1999

         6         Bloemenkamp         Case-control             46 I 150                           20 I 38
                   1995

         7         Farmer 2000         Cohort                                                      64/190,191

         8         Todd 1999           Cohort                                                      22 I 49,484

         9         Farmer 1996         Cohort                                                      5 I 35,800

         10        Jick 2006           Nested            cae-   -                                  70 I 386
                                       control

         11        Bird 2013           Cohort                                        30 I 28,782   56 I 58,356




        Combined oral contraceptives: venous thrombosis (Review)                                                                     41
        Copyright© 2014 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                                                                                                  00803205
Exhibit 162                                                                                                                     JA-0002747
         Case 2:17-cv-04540-WB Document 210-1 Filed 06/14/19 Page 44 of 56




        Table 7. Included publications with data on the 3 / 10 selected contraceptives and reference group non-use (see also Table 8)
        ( Continued)


                   Jick 2011               Nested case-con-   -                  20 I 151        45 / 282
                                           trol

         12        Parkin 2011             Nested case-con-   -                                  44 / 233
                                           trol

         13        Lewis 1996              Case-control

         Design refers to the type and number of direct comparisons provided in a single study

         Studies with the same design provide direct comparisons of exactly the same generations or same
         individual oral contraceptives


        Table 8. Included publications with data on the 7 / 10 selected contraceptives and reference group non-use (continuation of
        Table 7)


         Design    Study         Study de-    Non-use     20 GSD     30 GSD      20 DSG      30 DSG         35 NRG     35 CPA       30 DRSP
                                 sign

                                              n event / n total

                   van           Case-        421 / 1,    14 / 32    119/186     58/85       289 I 397      9 I 13     125/187      19/33
                   Hyl-          control      523
                   ckama
                   Vlieg
                   2009

         2         Lidegaard     Cohort       1,812/4,    321/472,   738/668,    322/ 470,   201 / 170,     165/267,   109 / 120,   266 I 286,
                   2011                       960,730     118        355         982         249            664        934          859

         3         Parkin        Case-        91 95                  5 / 10      4/9         3/8                       2/3
                   2000          control

         4         Lidegaard     Case-        458 I 2, 61 36         206 I 692   58 I 187    63 I 153       18/118
                   2002          control      738

         5         Bloe-         Case-         83 I 511               5/9          6/7           22 I 51
                   menkamp       control
                   1999

         6         Bloe-         Case-        46 I 150                                       37 I 52
                   menkamp       control
                   1995

         7         Farmer        Cohort                              63 I 143,   18 / 37,    65 / 152,      15 / 40,   16 / 25,     -
                   2000                                              581         584         524            440        709



        Combined oral contraceptives: venous thrombosis (Review)                                                                             42
        Copyright© 2014 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                                                                                                          00803206
Exhibit 162                                                                                                                             JA-0002748
         Case 2:17-cv-04540-WB Document 210-1 Filed 06/14/19 Page 45 of 56




        Table 8. Included publications with data on the 7 / 10 selected contraceptives and reference group non-use (continuation of
        Table 7) ( Continued)


         8         Todd         Cohort                              21 I 41,     9/10,426    23 I 39,     -
                   1999                                             947                      679

         9         Farmer       Cohort                              5 / 30,500   -           10 / 34,     -
                   1996                                                                      600

         10        Jick 2006    Nested                                                       87 I 315     124/635
                                case-
                                control

         11        Bird2013     Cohort                                                                                            151/
                                                                                                                                  96217

                   Jick 2011    Nested                                                                                            121/434
                                case-
                                control

         12        Parkin       Nested                                                                                            17/43
                   2011         case-
                                control

         13        Lewis        Case-                                            15 / 51     64 I 174     19 / 50
                   1996         control

         Design refers to the type and number of direct comparisons provided in a single study                                                   Design refers t<
                                                                                                                                                 number of din
                                                                                                                                                 provided in a sin

         Studies with the same design provide direct comparisons of exactly the same generations or same individual oral contraceptives          Studies with the:
                                                                                                                                                 vide direct comp,
                                                                                                                                                 the same generat
                                                                                                                                                 dividual oral con


        Table 9. Study specific adjusted risk estimates: per combined oral contraceptive in RR (95% CI) part I



         Comparisons        Study

                            van Hylckama       Lidegaard 2011    Parkin 2000         Lidegaard 2002     Bloemenkamp       Bloemenkamp
                            Vlieg 2009                                                                  1999              1995

         20LNG vs non-      -
         use

         30LNG vs non-      3.6 (2.9-4.6)      2.2 (1.7-2.8)                                            3.7 (1.9-7.2)     3.8 (1.7-8.4)
         use




        Combined oral contraceptives: venous thrombosis (Review)                                                                            43
        Copyright© 2014 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                                                                                                      00803207
Exhibit 162                                                                                                                        JA-0002749
         Case 2:17-cv-04540-WB Document 210-1 Filed 06/14/19 Page 46 of 56




        Table 9. Study specific adjusted risk estimates: per combined oral contraceptive in RR (95% CI) part I           (Continued)



         50LNG vs non-      -                  3.5 (2.5-5.1)                         5.3 (2.3-12.3)
         use

         20GSD vs non- -                       3.5 (3.1-4.0)                         2.0 (0.7-5.7)
         use

         30GSD vs non-      5.6 (3.7-8.4)      4.2 (3.9-4.6)                         3.5 (2.8-4.5)    5.2 (1.3-20.6)
         use

         20DSG vs non- -                       3.3 (2.9-3.7)                         4.8 (3.2-7.1)    24.7 (2.8-213.5)     -
         use

         30DSG vs non- 7.3 (5.3-10.0)          4.2 (3.6-4.9)                         5.4 (3.6-8.0)    4.9 (2.5-9.4)        8.7 (3.9-19.3)
         use

         35NRG vs non-      5.9 (1.7-21.0)     2.6 (2.2-3.0)                         1.7 (1.0-3.1)
         use

         35CPA vs non-      6.8 (4.7-10.0)     4.1 (3.4-5.0)      17.6 (2.7-113.0)   3.3 (1.4-7.6)
         use

         30DRSP vs non-     6.3 (2.9-13.7)     4.5 (3.9-5.1)
         use

         30LNG         VS   0.9 (0.3-2.5)
         20LNG

         50LNG         VS   -
         20LNG

         20GSD         VS   -
         20LNG

         30GSD         VS   -
         20LNG

         20DSG         VS   -
         20LNG

         30DSG         VS   -
         20LNG

         35NRG         VS   -
         20LNG

         35CPA         VS   -
         20LNG

         30DRSP        VS   -
         20LNG


        Combined oral contraceptives: venous thrombosis (Review)                                                                            44
        Copyright© 2014 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                                                                                                       00803208
Exhibit 162                                                                                                                        JA-0002750
         Case 2:17-cv-04540-WB Document 210-1 Filed 06/14/19 Page 47 of 56




        Table 9. Study specific adjusted risk estimates: per combined oral contraceptive in RR (95% CI) part I   (Continued)



         50LNG         VS   2.2 (1.3-3.7)
         30LNG

         20GSD         VS   -
         30LNG

         30GSD         VS   -
         30LNG

         20DSG         VS   -
         30LNG

         30DSG         VS   -
         30LNG

         35NRG         VS   -
         30LNG

         35CPA         VS   -
         30LNG

         30DRSP        VS   -
         30LNG

         20GSD         VS   -
         50LNG

         30GSD         VS   -
         50LNG

         20DSG         VS   -
         50LNG

         30DSG         VS   -
         50LNG

         35NRG         VS   -
         50LNG

         35CPA         VS   -
         50LNG

         30DRSP        VS   -
         50LNG

         30GSD         VS   3.3 (1.4-7.1)
         20GSD

         20DSG         VS   -
         20GSD

        Combined oral contraceptives: venous thrombosis (Review)                                                                45
        Copyright© 2014 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                                                                                               00803209
Exhibit 162                                                                                                                JA-0002751
         Case 2:17-cv-04540-WB Document 210-1 Filed 06/14/19 Page 48 of 56




        Table 9. Study specific adjusted risk estimates: per combined oral contraceptive in RR (95% CI) part I   (Continued)



         30DSG         VS   -
         20GSD

         35NRG         VS   -
         20GSD

         35CPA         VS   -
         20GSD

         30DRSP        VS   -
         20GSD

         20DSG         VS   -
         30GSD

         30DSG         VS   -
         30GSD

         35NRG         VS   -
         30GSD

         35CPA         VS   -
         30GSD

         30DRSP        VS   -
         30GSD

         30DSG         VS   1.4 (0.8-2.5)
         20DSG

         35NRG         VS   -
         20DSG

         35CPA         VS   -
         20DSG

         30DRSP        VS   -
         20DSG

         35NRG         VS   -
         30DSG

         35CPA         VS   -
         30DSG

         30DRSP        VS   -
         30DSG

         35CPA         VS   -
         35NRG

        Combined oral contraceptives: venous thrombosis (Review)                                                                46
        Copyright© 2014 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                                                                                               00803210
Exhibit 162                                                                                                                JA-0002752
         Case 2:17-cv-04540-WB Document 210-1 Filed 06/14/19 Page 49 of 56




        Table 9. Study specific adjusted risk estimates: per combined oral contraceptive in RR (95% CI) part I     (Continued)



         30DRSP         VS   -

         35NRG

         30DRSP         VS   -

         35CPA


        Table 10. Study specific adjusted risk estimates: per combined oral contraceptive in RR (95% CI) part II


         Compar-        Study
         isons

                        Farmer        Todd 1999     Farmer 1996 Jick 2006         Bird 2013   Jick 2011   Parkin 2011    Lewis 1996
                        2000*

         20LNG     VS   -
         non-use

         30LNG     VS   -
         non-use

         50LNG     VS   -
         non-use

         20GSD     VS   -
         non-use

         30GSD     VS   -
         non-use

         20DSG     VS   -
         non-use

         30DSG     VS   -
         non-use

         35NRG     VS   -
         non-use

         35CPA     VS   -
         non-use

         30DRSP    VS   -
         non-use

         30LNG     VS   -
         20LNG




        Combined oral contraceptives: venous thrombosis (Review)                                                                  47
        Copyright© 2014 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                                                                                                 00803211
Exhibit 162                                                                                                                  JA-0002753
         Case 2:17-cv-04540-WB Document 210-1 Filed 06/14/19 Page 50 of 56




        Table 10. Study specific adjusted risk estimates: per combined oral contraceptive in RR (95% CI) part II                  (Continued)



         50LNG     VS   -
         20LNG

         20GSD     VS   -
         20LNG

         30GSD     VS   -
         20LNG

         20DSG     VS   -
         20LNG

         30DSG     VS   -
         20LNG

         35NRG     VS   -
         20LNG

         35CPA     VS   -
         20LNG

         30DRSP    VS   -                                                                              3.2 (1.8-5.5)   -
         20LNG

         50LNG     VS   -
         30LNG

         20GSD     VS   -
         30LNG

         30GSD     VS   1.3   (0.9-1. -
         30LNG          9)

         20DSG     VS   1.4   (0.8-2. -
         30LNG          4)

         30DSG     VS   1.3   (0.9-1.     -           1.5 (0.3-8.3)    1.7 (1.2-2.4)       -
         30LNG          8)

         35NRG     VS   1.1   (0.6-2. -                               1.1 (0.8-1.5)    -
         30LNG          O)

         35CPA     VS   1.8   (0.9-3. -
         30LNG          2)

         30DRSP    VS   -                                                              1.8 (1.3-2.5)   2.2 (1.5-3.4)   3.3 (1.4-7.6)   -
         30LNG

         20GSD     VS   -
         50LNG

        Combined oral contraceptives: venous thrombosis (Review)                                                                                48
        Copyright© 2014 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                                                                                                             00803212
Exhibit 162                                                                                                                                JA-0002754
         Case 2:17-cv-04540-WB Document 210-1 Filed 06/14/19 Page 51 of 56




        Table 10. Study specific adjusted risk estimates: per combined oral contraceptive in RR (95% CI) part II   (Continued)



         30GSD     VS   -
         50LNG

         20DSG     VS   -
         50LNG

         30DSG     VS   -
         50LNG

         35NRG     VS   -
         50LNG

         35CPA     VS   -
         50LNG

         30DRSP    VS   -
         50LNG

         30GSD     VS   -
         20GSD

         20DSG     VS   -
         20GSD

         30DSG     VS   -
         20GSD

         35NRG     VS   -
         20GSD

         35CPA     VS   -
         20GSD

         30DRSP    VS   -
         20GSD

         20DSG     VS   -
         30GSD

         30DSG     VS   -                            1.2 (0.3-4.0)   -
         30GSD

         35NRG     VS   -
         30GSD

         35CPA     VS   -
         30GSD

         30DRSP    VS   -
         30GSD

        Combined oral contraceptives: venous thrombosis (Review)                                                                 49
        Copyright© 2014 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                                                                                             00803213
Exhibit 162                                                                                                                JA-0002755
         Case 2:17-cv-04540-WB Document 210-1 Filed 06/14/19 Page 52 of 56




        Table 10. Study specific adjusted risk estimates: per combined oral contraceptive in RR (95% CI) part II            (Continued)



         30DSG     VS   -
         20DSG

         35NRG     VS   -
         20DSG

         35CPA     VS   -
         20DSG

         30DRSP    VS   -
         20DSG

         35NRG     VS   -
         30DSG

         35CPA     VS   -
         30DSG

         30DRSP    VS   -
         30DSG

         35CPA     VS   -
         35NRG

         30DRSP    VS   -
         35NRG

         30DRSP    VS   -
         35CPA


        Table 11. Results of the network meta-analysis per combined oral contraceptive pill



                    Non-use

                    (refer-     20 LNG      30 LNG    50 LNG      20 GSD      30 GSD    20 DSG      30 DSG      35 NRG    35 CPA    30
                    ence                                                                                                            DRSP

                    group)


         Non-
         use

         20LNG      2.2 (1.3-               0.9 (0.6- 0.4 (0.2-   1.0 (0.6    0.6 (0.4- 0.7 (0.4-   0.5 (0.3- 0.9 (0.5- 0.6 (0.3- 0.6 (0.4-
                    3.6)                    1.4)      0.8)        (1.8)       1.0)      1.1)        0.8)      1.5)      1.0)      0.9)

         30LNG      2.4 (1.8-   1.1 (0.7-             0.5 (0.3-   1.1 (0.8-   0.7 (0.5- 0.7 (0.5-   0.6 (0.4-   1.0 (0.7- 0.6 (0.4- 0.6 (0.5-
                    3.2)        1.7)                  0.7)        1.7)        0.9)      1.0)        0.7)        1.4)      0.9)      0.8)



        Combined oral contraceptives: venous thrombosis (Review)                                                                           50
        Copyright© 2014 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                                                                                                       00803214
Exhibit 162                                                                                                                          JA-0002756
         Case 2:17-cv-04540-WB Document 210-1 Filed 06/14/19 Page 53 of 56




        Table 11. Results of the network meta-analysis per combined oral contraceptive pill                    ( Continued)



         50LNG      5.2 (3.4- 2.3 (1.3- 2.1 (1.4-                    2.4 (1.5- 1.4 (0.9- 1.5 (1.0-           1.2 (0.8- 2.2 (1 .4- 1.3 (0.8- 1.3 (0.8-
                    7.9)      4.2)      3.2)                         4.0)      2.1)      2.4)                1.8)      3.3)       2.1)      2.1)

         20 GSD     2.2 (1 .4-   1.0 (0.5-   0.9 (0.6-   0.4 (0.3-               0.6 (0.4-    0.6 (0.4-      0.5 (0.3-   0.9 (0.6-   0.6 (0.4-   0.6 (0.4-
                    3.2)         1.7)        1.3)        0.7)                    0.9)         1.0)           0.7)        1.4)        0.8)        0.9)

         30 GSD     3.7 (2.8- 1.7 (1.0- 1.5 (1.2-        0.7 (0.5-   1.7 (1.1-                1.1 (0.8-      0.9 (0.7-   1.5 (1.1-   1.0 (0.7-   1.0 (0.7-
                    4.9)      2.7)      2.0)             1.1)        2.6)                     1.5)           1.1)        2.1)        1.4)        1.3)

         20 DSG     3.4 (2.5- 1.5 (0.9-      1.4 (1.0-   0.7 (0.4- 1.6 (1.0-     0.9 (0.7-                   0.8 (0.6-   1.4 (1.0-   0.9 (0.6-   0.9 (0.6-
                    4.6)      2.6)           1.9)        1.0)      2.4)          1.2)                        1.1)        2.0)        1.3)        1.3)

         30 DSG     4.3 (3.3-    1.9 (1.2-   1.8 (1.4-   0.8 (0.5- 2.0 (1.3-     1.2 (0.9-    1.3 (0.9-                  1.8 (1.3-   1.1 (0.8-   1.1 (0.8-
                    5.6)         3.1)        2.2)        1.2)      2.9)          1.5)         1.7)                       2.4)        1.6)        1.5)

         35NRG      2.4 (1.7-    1.1 (0.7-   1.0 (0.7-   0.5 (0.3-   1.1 (0.7-   0.7 (0.5-    0.7 (0.5-      0.6 (0.4-               0.6 (0.4-   0.6 (0.4-
                    3.3)         1.8)        1.3)        0.7)        1.7)        0.9)         1.0)           0.8)                    0.9)        0.9)

         35 CPA     3.9 (2.7-    1.7 (1.0- 1.6 (1.1-     0.7 (0.5-   1.8 (1.1-   1.0 (0.7-    1.1 (0.8-      0.9 (0.6- 1.6 (1.1-                 1.0 (0.7-
                    5.5)         3.0)      2.2)          1.2)        2.8)        1.5)         1.6)           1.3)      2.3)                      1.5)

         30         3.9 (2.7- 1.7 (1.1- 1.6 (1.2-        0.7 (0.5- 1.8 (1.2-     1.1 (0.7-    1.1 (0.8-      0.9 (0.7- 1.6 (1.1-     1.0 (0.7-
         DRSP       5.5)      2.7)      2.1)             1.2)      2.8)          1.5)         1.6)           1.3)      2.3)          1.5)


        Table 12. Results of sensitivity analyses



                             Source of bias and No of studies

         Generation of       Industry (n=8)      Non-industry         Cohort      study Case-control                Objectively         Subjectively
         progestogen                             (n=9)                (n=8)             (n=15)                      confirmed           confirmed
                                                                                                                    venous throm-       venous throm-
                                                                                                                    bosis (n=5)         bosis (n= 11)

         Non-use

         1st                 2.6 (0.9-7.4)       3.3 (2.4-4.6)        2.0 (0.4-10.5)         3.3 (2.3-4.7)          4.5 (3.2-6.5)       2.6 (1.3-5.3)

         2nd                 2.1 (1.0-4.8)       3.1 (2.5-3.8)        1.7 (0.4-8.0)          2.9 (2.3-3.7)          3.3 (2.8-4.0)       2.5 (1.4-4.5)

         3rd                 1.9 (0.8-4.2)       5.2 (4.2-6.5)        2.0 (0.5-8.6)          4.2 (3.3-5.3)          6.2 (5.2-7.4)       3.0 (1.7-5.4)

                             Data are relative risk (95% confidence interval) of venous thrombosis




        Combined oral contraceptives: venous thrombosis (Review)                                                                                        51
        Copyright© 2014 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                                                                                                                    00803215
Exhibit 162                                                                                                                                      JA-0002757
         Case 2:17-cv-04540-WB Document 210-1 Filed 06/14/19 Page 54 of 56




        APPENDICES
        Appendix I. Search strategy for the review
        Cochrane Database of Systematic Reviews (http ://www3 .interscience.wiley.com/cgi-bin/mrwhome/106568753/HOME)
        (" oral contraceptives" 0 R "oral contraceptive" 0 R combined oral contraceptive* 0 R ((norethisterone OR norethisteron * 0 R norethin-
        drone OR norethindron* OR "ethynodiol diacetate" OR lynestrenol OR lynestrenol* OR norethynodrel OR norethynodrel* OR
        dienogest OR dienogest* OR levonorgestrel OR levonorgestrel* OR norgestrel OR norgestrel* OR dl-norgestrel OR dl-norgestrel* OR
        desogestrel OR desogestrel* OR norgestimate OR norgestimat* OR gestodene OR gestoden* OR "medroxyprogesterone acetate" OR
        "chlormadinone acetate" OR nomegestrol OR nomegestrol* OR nestorone OR nestoron* OR "Cyproterone acetate" OR Drospirenone
        OR Drospirenon*) AND ("Ethinyl Estradiol" OR ethinylestradiol OR ethinylestradiol* OR Mestranol OR Mestranol* OR "estradiol
        valerate" OR "estradiol valerate"))) AND ("deep vein thrombosis" OR "deep venous thrombosis" OR "Venous Thrombosis" OR "Vein
        Thrombosis" OR "Vein Thrombosis" OR Thrombophlebitis OR "pulmonary embolism" OR "venous thromboembolism" OR "venous
        thromboembolic disorder*" OR "venous thromboembolic disease*" OR "venous thrombotic") AND risk* AND (women OR woman
        OR woman* OR women* OR girl OR girls OR female)
        PubMed (http://www.ncbi.nlm.nih.gov/ entrez/)
        ("Contraceptives, Oral"[MeSH] OR "Contraceptives, Oral"[Pharmacologica!Action] OR "oral contraceptives" OR "oral contraceptive"
        OR "Contraceptives, Oral, Combined"[MeSH] OR "combined oral contraceptives" OR "combined oral contraceptive" OR ((norethis-
        terone OR norethisteron* OR norethindrone OR norethindron* OR "ethynodiol diacetate" OR lynestrenol OR lynestrenol* OR
        norethynodrel OR norethynodrel* OR dienogest OR dienogest* OR levonorgestrel OR levonorgestrel* OR norgestrel OR norgestrel*
        OR dl-norgestrel OR dl-norgestrel* OR desogestrel OR desogestrel* OR norgestimate OR norgestimat* OR gestodene OR gestoden*
        OR "medroxyprogesterone acetate" OR "chlormadinone acetate" OR nomegestrol OR nomegestrol* OR nestorone OR nestoron* OR
        "Cyproterone acetate" OR Drospirenone OR Drospirenon* OR oestrogen*[ti] OR estrogen[ti]) AND ("Ethinyl Estradiol"[MeSH] OR
        "Ethinyl Estradiol" OR ethinylestradiol OR ethinylestradiol* OR Mestranol OR Mestranol* OR "estradiol valerate"[Supplementary
        Concept] OR "estradiol valerate" OR progestogen*[ti]))) AND ("deep vein thrombosis"[ti] OR "deep venous thrombosis"[ti] OR
        "Venous Thrombosis"[ti] OR "Vein Thrombosis"[ti] OR "Venous Thrombosis"[MeSH:noexp] OR "Thrombophlebitis"[MeSH] OR
        "Upper Extremity Deep Vein Thrombosis"[MeSH] OR Thrombophlebitis[ti] OR "pulmonary embolism"[ti] OR "pulmonary em-
        bolism"[MeSH] OR "venous thromboembolism"[ti] OR "Venous Thromboembolism"[MeSH] OR "venous thromboembolic disor-
        ders"[ti] OR (venous[ti] AND thromboembolic[ti] AND disorder[ti]) OR "venous thromboembolic diseases"[ti] OR "venous throm-
        boembolic disease"[ti] OR "venous thrombotic"[ti] OR ("Thromboembolism"[MeSH: noexp] AND (venous[tiab] OR vein[tiab] OR
        veins[tiab))) AND (risk OR risks OR risk factor OR risk factors) AND (women OR woman OR woman* OR women* OR girl OR
        girls OR female) NOT (animals NOT (human AND animals))
        EMBASE (http :/ /gateway.ovid.com/ ovidweb.cgi?T =JS&MODE=ovid&NEWS=N &PAGE=main&D=emez)
        (exp oral contraceptive agent/ OR "oral contraceptives".mp OR "oral contraceptive".mp OR "combined oral contraceptives".mp OR
        "combined oral contraceptive" .mp OR (((norethisterone OR norethisteron* OR norethindrone OR norethindron* OR "ethynodiol
        diacetate" OR lynestrenol OR lynestrenol* OR norethynodrel OR norethynodrel* OR dienogest OR dienogest* OR levonorgestrel OR
        levonorgestrel* OR norgestrel OR norgestrel* OR dl-norgestrel OR dl-norgestrel* OR desogestrel OR desogestrel* OR norgestimate
        OR norgestimat* OR gestodene OR gestoden* OR "medroxyprogesterone acetate" OR "chlormadinone acetate" OR nomegestrol OR
        nomegestrol* OR nestorone OR nestoron* OR "Cyproterone acetate" OR Drospirenone OR Drospirenon*).mp OR oestrogen*.ti
        OR estrogen.ti) AND (("Ethinyl Estradiol" OR ethinylestradiol OR ethinylestradiol* OR Mestranol OR Mestranol* OR "estradiol
        valerate" 0 R "estradiol valerate") .mp OR progestogen*.ti))) AND (("deep vein thrombosis" 0 R "deep venous thrombosis" 0 R "Venous
        Thrombosis" OR "Vein Thrombosis").ti OR exp deep vein thrombosis/ OR Vein Thrombosis/ OR Thrombophlebitis/ OR Throm-
        bophlebitis.ti OR "pulmonary embolism".ti OR exp lung embolism/ OR "venous thromboembolism".ti OR exp Venous Thromboem-
        bolism/ OR "venous thromboembolic disorder*".ti OR "venous thromboembolic disease*".ti OR "venous thrombotic".ti) AND (exp
        risk/ OR risk*.mp OR exp risk factor/) AND ((women OR woman OR woman* OR women* OR girl OR girls OR female).mp OR
        exp female/) AND (exp human/ OR human.ti OR patient.ti OR patients.ti)
        CINAHL (http ://search.ebscohost.com/login.aspx?authtype=ip, uid& profile=! umc&defaul tdb=cin20 )
        TITLE/ABSTRACT /KEYWORD
        (oral contraceptives OR oral contraceptive OR combined oral contraceptive* 0 R ((norethisterone OR norethisteron * 0 R norethindrone
        OR norethindron* OR ethynodiol diacetate OR lynestrenol OR lynestrenol* OR norethynodrel OR norethynodrel* OR dienogest OR
        dienogest* OR levonorgestrel OR levonorgestrel* OR norgestrel OR norgestrel* OR dl-norgestrel OR dl-norgestrel* OR desogestrel
        OR desogestrel* OR norgestimate OR norgestimat* OR gestodene OR gestoden* OR medroxyprogesterone acetate OR chlormadinone
        acetate OR nomegestrol OR nomegestrol* OR nestorone OR nestoron* OR Cyproterone acetate OR Drospirenone OR Drospirenon*)


        Combined oral contraceptives: venous thrombosis (Review)                                                                            52
        Copyright© 2014 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                                                                                                        00803216
Exhibit 162                                                                                                                          JA-0002758
         Case 2:17-cv-04540-WB Document 210-1 Filed 06/14/19 Page 55 of 56




        AND (Ethinyl Estradiol OR ethinylestradiol OR ethinylestradiol* OR Mestranol OR Mestranol* OR estradiol valerate OR estradiol
        valerate))) AND (deep vein thrombosis OR deep venous thrombosis OR Venous Thrombosis OR Vein Thrombosis OR Vein Throm-
        bosis OR Thrombophlebitis OR pulmonary embolism OR venous thromboembolism OR venous thromboembolic disorder* OR
        venous thromboembolic disease* OR venous thrombotic) AND risk* AND (women OR woman OR woman* OR women* OR girl
        OR girls OR female)
        Web of Science (http:/ /isiknowledge.com/wos)
        TS=("oral contraceptives" OR "oral contraceptive" OR combined oral contraceptive* OR ((norethisterone OR norethisteron* OR
        norethindrone OR norethindron* OR "ethynodiol diacetate" OR lynestrenol OR lynestrenol* OR norethynodrel OR norethynodrel*
        OR dienogest OR dienogest* OR levonorgestrel OR levonorgestrel* OR norgestrel OR norgestrel* OR dl-norgestrel OR dl-norgestrel*
        OR desogestrel OR desogestrel* OR norgestimate OR norgestimat* OR gestodene OR gestoden* OR "medroxyprogesterone ac-
        etate" OR "chlormadinone acetate" OR nomegestrol OR nomegestrol* OR nestorone OR nestoron* OR "Cyproterone acetate" OR
        Drospirenone OR Drospirenon*) AND ("Ethinyl Estradiol" OR ethinylestradiol OR ethinylestradiol* OR Mestranol OR Mestranol*
        OR "estradiol valerate" OR "estradiol valerate"))) AND TI=("deep vein thrombosis" OR "deep venous thrombosis" OR "Venous
        Thrombosis" OR "Vein Thrombosis" OR "Vein Thrombosis" OR Thrombophlebitis OR "pulmonary embolism" OR "venous throm-
        boembolism" OR "venous thromboembolic disorder*" OR "venous thromboembolic disease*" OR "venous thrombotic") AND TS=
        risk* AND TS=(women OR woman OR woman* OR women* OR girl OR girls OR female)
        Academic Search Premier (http ://search.ebscohost.com/login.aspx?authtype=ip,uid&profile=lumc&defaulcdb=aph)
        title/ su/kw/ab
        (oral contraceptives OR oral contraceptive OR combined oral contraceptive* 0 R ((norethisterone OR norethisteron * 0 R norethindrone
        OR norethindron* OR ethynodiol diacetate OR lynestrenol OR lynestrenol* OR norethynodrel OR norethynodrel* OR dienogest OR
        dienogest* OR levonorgestrel OR levonorgestrel* OR norgestrel OR norgestrel* OR dl-norgestrel OR dl-norgestrel* OR desogestrel
        OR desogestrel* OR norgestimate OR norgestimat* OR gestodene OR gestoden* OR medroxyprogesterone acetate OR chlormadinone
        acetate OR nomegestrol OR nomegestrol* OR nestorone OR nestoron* OR Cyproterone acetate OR Drospirenone OR Drospirenon*)
        AND (Ethinyl Estradiol OR ethinylestradiol OR ethinylestradiol* OR Mestranol OR Mestranol* OR estradiol valerate OR estradiol
        valerate))) AND (deep vein thrombosis OR deep venous thrombosis OR Venous Thrombosis OR Vein Thrombosis OR Vein Throm-
        bosis OR Thrombophlebitis OR pulmonary embolism OR venous thromboembolism OR venous thromboembolic disorder* OR
        venous thromboembolic disease* OR venous thrombotic) AND risk* AND (women OR woman OR woman* OR women* OR girl
        OR girls OR female)
        ScienceDirect                               (http ://www.sciencedirect.com/ science? ·ob=MiamiSearchURL& · method=requestForm&
        · temp=all ·boolSearch.tmpl& · acct=C000026638& ·version= 1& · urlVersion= 1& · userid=530453&
        md5=d44bd9fa9076bb9b258a588b309bele3 )
        TITLE((oral contraceptives OR oral contraceptive OR combined oral contraceptive* OR ((norethisterone OR norethisteron* OR
        norethindrone OR norethindron* OR ethynodiol diacetate OR lynestrenol OR lynestrenol* OR norethynodrel OR norethynodrel*
        OR dienogest OR dienogest* OR levonorgestrel OR levonorgestrel* OR norgestrel OR norgestrel* OR dl-norgestrel OR dl-norgestrel*
        OR desogestrel OR desogestrel* OR norgestimate OR norgestimat* OR gestodene OR gestoden* OR medroxyprogesterone acetate OR
        chlormadinone acetate OR nomegestrol OR nomegestrol* OR nestorone OR nestoron* OR Cyproterone acetate OR Drospirenone OR
        Drospirenon*) AND (Ethinyl Estradiol OR ethinylestradiol OR ethinylestradiol* OR Mestranol OR Mestranol* OR estradiol valerate
        OR estradiol valerate))) AND (deep vein thrombosis OR deep venous thrombosis OR Venous Thrombosis OR Vein Thrombosis
        OR Vein Thrombosis OR Thrombophlebitis OR pulmonary embolism OR venous thromboembolism OR venous thromboembolic
        disorder* OR venous thromboembolic disease* OR venous thrombotic) AND risk* AND (women OR woman OR woman* OR
        women* OR girl OR girls OR female))



        CONTRIBUTIONS OF AUTHORS
        M de Bastos, BH Stegeman, and OM Dekkers drafted and edited the protocol. A van Hylckama Vlieg, FR Rosendaal, and FM
        Helmerhorst advised on the protocol and provided clinical and technical expertise for the systematic review. T Stijnen provided statistical
        expertise. BHS, MdB, FMH, and OMD developed the study design. BHS and MdB independently selected the publications and
        extracted data. BHS, TS, and OMD performed the statistical analysis. All authors interpreted the data and critically reviewed drafts of
        the manuscript.




        Combined oral contraceptives: venous thrombosis (Review)                                                                                53
        Copyright© 2014 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                                                                                                            00803217
Exhibit 162                                                                                                                              JA-0002759
         Case 2:17-cv-04540-WB Document 210-1 Filed 06/14/19 Page 56 of 56




        DECLARATIONS OF INTEREST
        This study received no specific funding. BHS was supported by grant 40-00812-98-07-045 from the Netherlands Organization for
        Scientific Research. MdB was supported by grant from Capes-Nuffic,Brazil. The funding agencies had no role in the study design,
        implementation, or preparation of results. All authors have no known financial conflicts of interest to declare.



        SOURCES OF SUPPORT


        Internal sources
              • No sources of support supplied



        External sources
         • CAPES-NUFFIC, Brazil.
        MdB is a grant holder from CAPES-NUFFIC, Brazil



        DIFFERENCES BETWEEN PROTOCOL AND REVIEW
        We were able to carry out most of the planned activities of the protocol. The missing evaluations concerned absolute risk evaluation,
        specific sensitivity analyses and graphical representation of the network and the results. Absolute VT risk of individual COC estimates
        or loss of follow-up estimates were not usually reported in the included studies. Due to the small number of included studies and
        the non-standardized data reporting in the included studies, some sensitivity analyses were not possible (e.g., sensitivity analysis on
        calendar time). Due to the complexity of the network (10 combined oral contraceptives and a non-use group resulting in 55 possible
        comparisons), a dear representation of the network was not possible nor a forest plot.



        INDEX TERMS

        Medical Subject Headings (MeSH)
        Androstenes [adverse effects]; Contraceptives, Oral, Combined [*adverse effects]; Cyproterone [adverse effects]; Desogestrel [adverse
        effects]; Ethinyl Estradiol [adverse effects]; Levonorgestrel [adverse effects]; Norpregnenes [adverse effects]; Pulmonary Embolism
        [*chemically induced]; Randomized Controlled Trials as Topic; Venous Thrombosis [*chemically induced]

        MeSH check words
        Female; Humans




        Combined oral contraceptives: venous thrombosis (Review)                                                                            54
        Copyright© 2014 The Cochrane Collaboration. Published by John Wiley & Sons, Ltd.




                                                                                                                                        00803218
Exhibit 162                                                                                                                          JA-0002760
